EXHIBIT 10.1

 

$5,000,000,000

 

BRIDGE CREDIT AGREEMENT

 

dated as of
September 19, 2014

 

among

 

KINDER MORGAN, INC.,
as the Borrower,

 

THE LENDERS PARTY HERETO

 

and

 

BARCLAYS BANK PLC,
as the Administrative Agent

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

CITIBANK, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Syndication Agents,

 

and

 

THE BANK OF NOVA SCOTIA,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

DEUTSCHE BANK SECURITIES INC.,

JPMORGAN CHASE BANK, N.A.,

ROYAL BANK OF CANADA,

THE ROYAL BANK OF SCOTLAND PLC,

as the Documentation Agents,

 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC,

as the Sole Lead Arranger and the Sole Book Runner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

ARTICLE I DEFINITIONS

1

SECTION 1.01 Defined Terms

1

SECTION 1.02 Classification of Loans and Borrowings

23

SECTION 1.03 Accounting Terms; Changes in GAAP

23

SECTION 1.04 Interpretation

23

ARTICLE II THE CREDITS

24

SECTION 2.01 Commitments

24

SECTION 2.02 Loans and Borrowings

24

SECTION 2.03 Requests for Borrowings

25

SECTION 2.04 Funding of Borrowings

25

SECTION 2.05 Interest Elections

26

SECTION 2.06 Termination and Reduction of Commitments; Mandatory Prepayments

27

SECTION 2.07 Repayment of Loans; Evidence of Debt

29

SECTION 2.08 Voluntary Prepayment of Loans

29

SECTION 2.09 Fees

30

SECTION 2.10 Interest

31

SECTION 2.11 Alternate Rate of Interest

31

SECTION 2.12 Increased Costs

32

SECTION 2.13 Break Funding Payments

33

SECTION 2.14 Taxes

33

SECTION 2.15 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

37

SECTION 2.16 Mitigation of Obligations; Replacement of Lenders

38

SECTION 2.17 [Intentionally Omitted]

39

SECTION 2.18 Defaulting Lenders

39

ARTICLE III CONDITIONS PRECEDENT

40

SECTION 3.01 Conditions Precedent to the Effective Date

40

SECTION 3.02 Conditions Precedent to Closing Date

41

ARTICLE IV REPRESENTATIONS AND WARRANTIES

43

SECTION 4.01 Organization and Qualification

43

SECTION 4.02 Authorization, Validity, Etc.

43

SECTION 4.03 Governmental Consents, Etc.

43

SECTION 4.04 No Breach or Violation of Agreements or Restrictions, Etc.

44

SECTION 4.05 Properties

44

SECTION 4.06 Litigation and Environmental Matters

44

 

Bridge Credit Facility

 

i

--------------------------------------------------------------------------------


 

SECTION 4.07 Financial Statements

44

SECTION 4.08 Disclosure

45

SECTION 4.09 Investment Company Act

45

SECTION 4.10 ERISA

45

SECTION 4.11 Tax Returns and Payments

45

SECTION 4.12 Compliance with Laws and Agreements

46

SECTION 4.13 Purpose of Loans

46

SECTION 4.14 Foreign Assets Control Regulations, etc.

46

SECTION 4.15 Solvency

46

ARTICLE V AFFIRMATIVE COVENANTS

46

SECTION 5.01 Financial Statements and Other Information

47

SECTION 5.02 Existence, Conduct of Business

49

SECTION 5.03 Payment of Obligations

49

SECTION 5.04 Maintenance of Properties; Insurance

49

SECTION 5.05 Books and Records; Inspection Rights

49

SECTION 5.06 Compliance with Laws

49

SECTION 5.07 Use of Proceeds

50

SECTION 5.08 Additional Guarantors

50

ARTICLE VI NEGATIVE COVENANTS

50

SECTION 6.01 Indebtedness of Non-Guarantor Subsidiaries

50

SECTION 6.02 Liens

51

SECTION 6.03 Fundamental Changes

52

SECTION 6.04 Restricted Payments

52

SECTION 6.05 Transactions with Affiliates

52

SECTION 6.06 Restrictive Agreements

53

SECTION 6.07 Ratio of Consolidated Net Indebtedness to Consolidated EBITDA

53

ARTICLE VII EVENTS OF DEFAULT

54

SECTION 7.01 Events of Default and Remedies

54

ARTICLE VIII THE ADMINISTRATIVE AGENT

56

SECTION 8.01 Appointment and Authority

56

SECTION 8.02 Rights as a Lender

56

SECTION 8.03 Exculpatory Provisions

56

SECTION 8.04 Reliance by Administrative Agent

57

SECTION 8.05 Delegation of Duties

57

SECTION 8.06 Resignation of Administrative Agent

58

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders

59

 

ii

--------------------------------------------------------------------------------


 

SECTION 8.08 INDEMNIFICATION

59

SECTION 8.09 No Reliance on Agents or other Lenders

59

SECTION 8.10 Duties of Syndication Agents, Documentation Agents, Arranger

60

ARTICLE IX MISCELLANEOUS

60

SECTION 9.01 Notices, Etc.

60

SECTION 9.02 Waivers; Amendments; Releases

62

SECTION 9.03 Payment of Expenses, Indemnities, etc.

63

SECTION 9.04 Successors and Assigns Generally

65

SECTION 9.05 Assignments by Lenders

66

SECTION 9.06 Survival; Reinstatement

69

SECTION 9.07 Counterparts; Integration; Effectiveness; Electronic Execution

69

SECTION 9.08 Severability

70

SECTION 9.09 Right of Setoff

70

SECTION 9.10 Governing Law; Jurisdiction; Consent to Service of Process

70

SECTION 9.11 WAIVER OF JURY TRIAL

71

SECTION 9.12 Confidentiality

71

SECTION 9.13 Interest Rate Limitation

72

SECTION 9.14 EXCULPATION PROVISIONS

72

SECTION 9.15 U.S. Patriot Act

73

SECTION 9.16 No Advisory or Fiduciary Responsibility

73

SECTION 9.17 Headings

74

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

Schedule 1.01

Commitments

Schedule 1.01A

Excluded Subsidiaries

Schedule 6.01

Existing Non-Guarantor Indebtedness

Schedule 6.05

Existing Transactions with Affiliates

Schedule 6.06

Existing Restrictive Agreements

 

 

EXHIBITS:

 

 

 

Exhibit 1.01-A

Form of Assignment and Acceptance

Exhibit 1.01-B

Form of Guaranty Agreement

Exhibit 1.01-C

Form of Promissory Note

Exhibit 2.03

Form of Borrowing Request

Exhibit 2.05

Form of Interest Election Request

Exhibit 2.08

Form of Notice of Prepayment

Exhibit 2.14-A

Form of U.S. Tax Compliance Certificate

Exhibit 2.14-B

Form of U.S. Tax Compliance Certificate

Exhibit 2.14-C

Form of U.S. Tax Compliance Certificate

Exhibit 2.14-D

Form of U.S. Tax Compliance Certificate

Exhibit 5.01

Form of Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

BRIDGE CREDIT AGREEMENT

 

THIS BRIDGE CREDIT AGREEMENT, dated as of September 19, 2014 (this “Agreement”)
is among:

 

(a)           Kinder Morgan, Inc., a Delaware corporation (the “Borrower”);

 

(b)           the banks, financial institutions and other lenders listed on the
signature pages hereof under the caption “Lenders” (the “Lenders” and together
with each other Person that becomes a Lender pursuant to Section 2.01(b) or
Section 9.05, collectively, the “Lenders”); and

 

(c)           Barclays Bank PLC, individually as a Lender and as the
administrative agent for the Lenders (in such latter capacity together with any
other Person that becomes Administrative Agent pursuant to Section 8.08, the
“Administrative Agent”).

 

PRELIMINARY STATEMENTS

 

The Borrower intends to acquire, directly or indirectly through one or more
subsidiaries (the “Acquisition”), (i) all of the equity interests of Kinder
Morgan Management, LLC (“KMR”) that are currently not owned, directly or
indirectly, by the Borrower and (ii) all of the limited partnership interests of
Kinder Morgan Energy Partners, L.P. (“KMP”) and El Paso Pipeline Partners, L.P.
(“EPB”, and together with KMR and KMP, the “Acquired Entities”) that are not
currently owned, directly or indirectly, by the Borrower.

 

The Acquisition shall be consummated pursuant to (i) that certain Agreement and
Plan of Merger, dated as of August 9, 2014, by and among the Borrower, EPB, El
Paso Pipeline GP Company, L.L.C. and E Merger Sub LLC (the “EPB Merger
Agreement”) pursuant to which EPB shall be the surviving entity and a
wholly-owned subsidiary of the Borrower, (ii) that certain Agreement and Plan of
Merger, dated as of August 9, 2014, by and among the Borrower, KMR, KMP, Kinder
Morgan G.P., Inc. and P Merger Sub LLC (the “KMP Merger Agreement”) pursuant to
which KMP shall be the surviving entity and a wholly-owned subsidiary of the
Borrower, and (iii) that certain Agreement and Plan of Merger, dated as of
August 9, 2014, by and among the Borrower, KMR, and R Merger Sub LLC (the “KMR
Merger Agreement” and, together with the EPB Merger Agreement and the KMP Merger
Agreement, the “Merger Agreements”) pursuant to which KMR shall be the surviving
entity and a wholly-owned subsidiary of the Borrower.

 

The Borrower intends to finance a portion of the cost of the Acquisition and the
fees and expenses incurred in connection with the Acquisition (the “Transaction
Costs”) and refinance certain indebtedness of the Borrower with (A) the proceeds
of the issuance of up to $5,000,000,000 of debt securities by the Borrower (the
“New Senior Notes”) or (B) if all or portion of the New Senior Notes are not
issued on or prior to the time the Acquisition is consummated, the proceeds of
up to $5,000,000,000  in borrowings under the Commitments (as defined below)
(the transactions set forth in this paragraph and the immediately preceding two
paragraphs, the “Transactions”).

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.01 Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

 

1

--------------------------------------------------------------------------------


 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

 

“Acquired Entities” has the meaning specified in the Preliminary Statements.

 

“Acquired Entity Material Adverse Effect” means, when used with respect to each
Acquired Entity, any change, effect, event or occurrence that, individually or
in the aggregate, has had or would reasonably be expected to have a material
adverse effect on the business, financial condition or results of operations of
such Acquired Entity and its Subsidiaries (when used in this definition of
“Acquired Entity Material Adverse Effect”, as such term is defined in the
Applicable Merger Agreement), taken as a whole; provided, however, that any
adverse changes, effects, events or occurrences resulting from or due to any of
the following shall be disregarded in determining whether there has been an
Acquired Entity Material Adverse Effect:  (i) changes, effects, events or
occurrences generally affecting the United States or global economy, the
financial, credit, debt, securities or other capital markets or political,
legislative or regulatory conditions or changes in the industries in which such
Acquired Entity operates; (ii) the announcement or pendency of the applicable
Merger Agreement to which such Acquired Entity is a party (such Merger
Agreement, the “Applicable Merger Agreement”) or the transactions contemplated
by the Applicable Merger Agreement or, except specifically for purposes of the
representations and warranties made by the applicable parties in
Section 3.3(b) and Section 4.3(b) of the Applicable Merger Agreement and the
satisfaction of the closing conditions set forth in Article VI of the Applicable
Merger Agreement with respect to such representations and warranties, the
performance of the Applicable Merger Agreement; (iii) any change in the market
price or trading volume of the limited liability company units, limited
partnership interests, shares of common stock or other equity securities of such
Acquired Entity (it being understood and agreed that the foregoing shall not
preclude the Administrative Agent from asserting that any facts or occurrences
giving rise to or contributing to such change that are not otherwise excluded
from the definition of Acquired Entity Material Adverse Effect should be deemed
to constitute, or be taken into account in determining whether there has been,
or would reasonably be expected to be, an Acquired Entity Material Adverse
Effect); (iv) acts of war, terrorism or other hostilities (or the escalation of
the foregoing) or natural disasters or other force majeure events; (v) changes
in any Laws (when used in this definition of “Acquired Entity Material Adverse
Effect”, as such term is defined in the Applicable Merger Agreement) or
regulations applicable to such Acquired Entity or applicable accounting
regulations or principles or the interpretation thereof; (vi) any legal
proceedings commenced or threatened by or involving any current or former
member, partner or stockholder of such Acquired Entity or any of its
Subsidiaries (on their own or on behalf of such Acquired Entity or any of its
Subsidiaries) arising out of or related to the Applicable Merger Agreement or
the transactions contemplated by the Applicable Merger Agreement; (vii) changes,
effects, events or occurrences generally affecting the prices of oil, gas,
natural gas, natural gas liquids or other commodities; (viii) any failure of a
Person to meet any internal or external projections, forecasts or estimates of
revenues, earnings or other financial or operating metrics for any period (it
being understood and agreed that the foregoing shall not preclude the
Administrative Agent from asserting that any facts or occurrences giving rise to
or contributing to such failure that are not otherwise excluded from the
definition of Acquired Entity Material Adverse Effect should be deemed to
constitute, or be taken into account in determining whether there has been, or
would reasonably be expected to be, an Acquired Entity Material Adverse Effect)
and (ix) the taking of any action required by the Applicable Merger Agreement;
provided, however, that changes, effects, events or occurrences referred to in
clauses (i), (iv), (v) and (vii) above shall be considered for purposes of
determining whether there has been or would reasonably be expected to be an
Acquired Entity Material Adverse Effect if and to the extent such changes,
effects, events or occurrences has had or would reasonably be expected to have a
disproportionate adverse effect on such Acquired Entity and its Subsidiaries,
taken as a whole, as compared to other companies of similar size operating in
the industries in which such Acquired Entity and its Subsidiaries operate.

 

2

--------------------------------------------------------------------------------


 

“Acquired Entity Representations” means the representations made by or with
respect to the Acquired Entities and their respective Subsidiaries in the Merger
Agreements (but only to the extent that the breach of such representations and
warranties would permit the Borrower or its Affiliates to terminate the Merger
Agreements or decline to close the Acquisition).

 

“Acquisition” has the meaning specified in the Preliminary Statements.

 

“Administrative Agent” has the meaning specified in the introduction to this
Agreement.

 

“Administrative Questionnaire” means an Administrative Questionnaire in the form
supplied by the Administrative Agent.

 

“Affiliate” of any Person shall mean (i) any Person directly or indirectly
controlled by, controlling or under common control with such first Person,
(ii) any director or officer of such first Person or of any Person referred to
in clause (i) above and (iii) if any Person in clause (i) above is an
individual, any member of the immediate family (including parents, siblings,
spouse and children) of such individual and any trust whose principal
beneficiary is such individual or one or more members of such immediate family
and any Person who is controlled by any such member or trust.  For purposes of
this definition, any Person that owns directly or indirectly 25% or more of the
securities having ordinary voting power for the election of directors or other
governing body of a corporation or 25% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) such corporation or
other Person. In no event shall the Administrative Agent or any Lender be deemed
to an Affiliate of the Borrower of any of its Subsidiaries.

 

“Agreement” has the meaning specified in the introduction to this Agreement
(subject, however, to Section 1.04(e) hereof).

 

“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the greatest of (a) the Federal Funds Effective Rate in effect on such day plus
½ of 1%, (b) the Prime Rate in effect for such day, and (c) the LIBOR Rate for a
Eurodollar Loan with a one month Interest Period that begins on such day (and if
such day is not a Business Day, the immediately preceding Business Day) plus
1%.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the LIBOR Rate shall be effective from the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBOR Rate, respectively.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and the U.K. Bribery Act 2010.

 

“Applicable Margin” means, as to any ABR Borrowing or any Eurodollar Borrowing,
as the case may be, at any time and from time to time, a percentage per annum
equal to the applicable percentage set forth below for the corresponding
Performance Level at such time:

 

Performance Level

 

Eurodollar Borrowings
Applicable
Margin Percentage

 

ABR Borrowings
Applicable
Margin Percentage

 

I

 

1.250

%

0.250

%

II

 

1.375

%

0.375

%

III

 

1.625

%

0.625

%

IV

 

1.750

%

0.750

%

 

3

--------------------------------------------------------------------------------


 

Each Applicable Margin set forth in the grid above will increase by (a) 0.25% on
the date that is 90 days after the Closing Date, (b) an additional 0.25% on the
date that is 180 days after the Closing Date and (c) another additional 0.25% on
the date that is 270 days after the Closing Date, in each case, to the extent
that any Loans remain outstanding as of such date.

 

The Applicable Margin shall be determined by reference to the Performance Level
in effect from time to time, and any change in the Applicable Margin shall be
effective from the effective date of (a) any change in the applicable
Performance Level giving rise thereto and (b) any increase in the Applicable
Margin pursuant to the immediately preceding paragraph.

 

“Applicable Merger Agreement” has the meaning specified in the definition of
“Acquired Entity Material Adverse Effect.”

 

“Applicable Ticking Fee Rate” means, at any time and from time to time, the
percentage per annum equal to the applicable percentage set forth below for the
corresponding Performance Level at such time:

 

Performance Level

 

Applicable Ticking
Fee Rate

 

I

 

0.15

%

II

 

0.20

%

III

 

0.25

%

IV

 

0.30

%

 

The Applicable Ticking Fee Rate shall be determined by reference to the
Performance Level in effect from time to time and any change in the Applicable
Ticking Fee Rate shall be effective from the effective date of the change in the
applicable Performance Level giving rise thereto.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Barclays Bank PLC, as sole lead arranger and sole book runner.

 

“Asset Sale” means, with respect to any property or asset of any Person, any
sale, assignment or other disposition of such property or asset, including the
sale or issuance of any Capital Stock in any Subsidiary.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent, in the form of
Exhibit 1.01-A or any other form approved by the Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” means, with respect to any Person, the Board of Directors
of such Person or any committee of the Board of Directors of such Person duly
authorized to act on behalf of the Board of Directors of such Person.

 

“Borrower” has the meaning specified in the introduction to this Agreement.

 

“Borrower Debt Rating” means, with respect to the Borrower as of any date of
determination, the rating that has been most recently announced by each of S&P
or Moody’s for any non-credit enhanced, unsecured long-term senior debt issued
or to be issued by the Borrower.  For purposes of the foregoing:

 

(a)           prior to the public announcement by S&P and Moody’s of a Borrower
Debt Rating that gives effect to the Transactions, the Applicable Margin or the
Applicable Ticking Fee Rate, as the case may be, shall be set in accordance with
Performance Level III under the definition of “Applicable Margin” or “Applicable
Ticking Fee Rate”, as the case may be;

 

(b)           if, at any time, neither S&P nor Moody’s shall have in effect a
Borrower Debt Rating, the Applicable Margin or the Applicable Ticking Fee Rate,
as the case may be, shall be set in accordance with Performance Level IV under
the definition of “Applicable Margin” or “Applicable Ticking Fee Rate”, as the
case may be;

 

(c)           if the ratings established by S&P and Moody’s shall fall within
different Performance Levels, the Applicable Margin or the Applicable Ticking
Fee Rate, as the case may be, shall be based upon the higher rating; provided,
however, that, if the lower of such ratings is two or more Performance Levels
below the higher of such ratings, the Applicable Margin or the Applicable
Ticking Fee Rate, as the case may be, shall be based upon the rating that is one
Performance Level higher than the lower rating;

 

(d)           if any rating established by S&P or Moody’s shall be changed, such
change shall be effective as of the date on which such change is announced
publicly by the rating agency making such change;

 

(e)           if S&P or Moody’s shall change the basis on which ratings are
established by it, each reference to the Borrower Debt Rating announced by S&P
or Moody’s shall refer to the then equivalent rating by S&P or Moody’s, as the
case may be.

 

“Borrowing” means a borrowing comprised of Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

 

“Borrowing Date” means the Business Day upon which the Loans are to be made
available to the Borrower.

 

“Borrowing Request” has the meaning specified in Section 2.03.

 

5

--------------------------------------------------------------------------------


 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas or New York, New York are authorized or
required by law to remain closed; provided that, when used in connection with a
rate of interest determined by reference to LIBOR, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in dollar deposits
in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents (however designated) of such Person’s equity, including (a) all
common stock and preferred stock, any limited or general partnership interest
and any limited liability company member interest, (b) beneficial interests in
trusts, and (c) any other interest or participation that confers upon a Person
the right to receive a share of the profits and losses of, or distribution of
assets of, the issuing Person.

 

“Cash Equivalents” means (a) securities issued or unconditionally guaranteed by
the United States government or any agency or instrumentality thereof, in each
case having maturities of not more than 24 months from the date of acquisition
thereof; (b) securities issued by any state of the United States of America or
any political subdivision of any such state or any public instrumentality
thereof or any political subdivision of any such state or any public
instrumentality thereof having maturities of not more than 24 months from the
date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service); (c) commercial paper issued by
any Lender or any bank holding company owning any Lender; (d) commercial paper
maturing no more than 12 months after the date of creation thereof and, at the
time of acquisition, having a rating of at least A-2 or P-2 from either S&P or
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service); (e) domestic and LIBOR certificates of deposit or bankers’ acceptances
maturing no more than two years after the date of acquisition thereof issued by
any Lender or any other bank having combined capital and surplus of not less
than $250,000,000 in the case of domestic banks and $100,000,000 (or the
equivalent in dollars thereof) in the case of foreign banks; (f) repurchase
agreements with a term of not more than 30 days for underlying securities of the
type described in clauses (a), (b) and (e) above entered into with any bank
meeting the qualifications specified in clause (e) above or securities dealers
of recognized national standing; (g) marketable short-term money market and
similar funds (i) either having assets in excess of $250,000,000 or (ii) having
a rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, an equivalent rating
from another nationally recognized rating service); (h) shares of investment
companies that are registered under the Investment Company Act of 1940 and
substantially all the investments of which are one or more of the types of
securities described in clauses (a) through (g) above; and (i) in the case of
investments by any Foreign Subsidiary, other customarily utilized high-quality
investments in the country where such Foreign Subsidiary is located.

 

“Casualty Event” means, with respect to any property of any Person, any loss of
or damage to, or any condemnation or other taking by a Governmental Authority
of, such property for which such Person or any of its Subsidiaries receives
insurance proceeds or proceeds of a condemnation award or other compensation.

 

6

--------------------------------------------------------------------------------


 

“CFC” means a Person that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

 

“Change in Control” means and will be deemed to have occurred if (a) any person,
entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) shall at any time have acquired
direct or indirect beneficial ownership of a percentage of the voting power of
the outstanding Voting Stock of the Borrower that exceeds 50% of the voting
power of all the outstanding Voting Stock of the Borrower; or (b) Continuing
Directors shall not constitute at least a majority of the Board of Directors of
the Borrower.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Charges” has the meaning specified in Section 9.13.

 

“Closing Date” means the date on which the conditions specified in Section 3.02
are satisfied (or waived in accordance with Section 9.02).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a Loan pursuant to Section 2.01, as such commitment may be reduced from
time to time pursuant to the terms hereof.  The initial amount of each Lender’s
Commitment as of the Effective Date is set forth on Schedule 1.01, or in the
Register maintained by the Administrative Agent pursuant to Section 9.05.

 

“Communications” has the meaning specified in Section 9.01.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Assets” means, at the date of any determination thereof, the total
assets of the Borrower and the Subsidiaries as set forth on a consolidated
balance sheet of the Borrower and the Subsidiaries for their most recently
completed fiscal quarter, prepared in accordance with GAAP.

 

“Consolidated EBITDA” means, for any period, EBITDA of the Borrower and the
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP; provided, that Consolidated EBITDA shall be calculated after giving
pro forma effect to acquisitions of any Person, property, business or asset (to
the extent not subsequently sold, transferred, abandoned or otherwise disposed)
and any sale, transfer, abandonment or other disposition of any Person,
property, business or asset made by the Borrower or any Subsidiary during such
period, as if the acquisition, sale, transfer, abandonment or other disposition
had been effected on the first date of such period.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Net Indebtedness” means, at the date of any determination thereof,
(a) Indebtedness of the Borrower and the Subsidiaries determined on a
consolidated basis in accordance with GAAP minus (b) (i) the aggregate cash
included in the cash accounts listed on the consolidated balance sheet of the
Borrower and the Subsidiaries as at such date and (ii) Cash Equivalents of the
Borrower and the Subsidiaries as at such date, in the case of each of clauses
(i) and (ii), to the extent the use thereof for application to payment of
Indebtedness is not prohibited by any Requirement of Law or any contract to
which the Borrower or any of the Subsidiaries is a party.

 

“Consolidated Interest Expense” means, for any period, the Interest Expense of
the Borrower and the Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated Net Tangible Assets” means, at the date of any determination
thereof, Consolidated Tangible Assets after deducting therefrom all current
liabilities, excluding (i) any current liabilities that by their terms are
extendable or renewable at the option of the obligor thereon to a time more than
12 months after the time as of which the amount thereof is being computed; and
(ii) current maturities of long-term debt, all as set forth, or on a pro forma
basis would be set forth, on a consolidated balance sheet of the Borrower and
the Subsidiaries for their most recently completed fiscal quarter, prepared in
accordance with GAAP.

 

“Consolidated Tangible Assets” means, at the date of any determination thereof,
Consolidated Assets after deducting therefrom the value, net of any applicable
reserves and accumulated amortization, of all goodwill, trade names, trademarks,
patents and other like intangible assets, all as set forth, or on a pro forma
basis would be set forth, on a consolidated balance sheet of the Borrower and
the Subsidiaries for their most recently completed fiscal quarter, prepared in
accordance with GAAP.

 

“Continuing Director” means, at any date, an individual (a) who is a member of
the board of directors of the Borrower, KMP or EPB on the Effective Date,
(b) who, as at such date, has been a member of such board of directors for at
least the twelve preceding months, or (c) who has been nominated to be a member
of such board of directors by a majority of the other Continuing Directors then
in office.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans at such time.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within three Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply

 

8

--------------------------------------------------------------------------------


 

with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that, for the avoidance of  doubt,
a Lender shall not be a Defaulting Lender solely by virtue of (i) the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority, or (ii), in the case of a
solvent Person, the precautionary appointment of an administrator, guardian,
custodian or other similar official by a Governmental Authority under or based
on the law of the country where such Person is subject to home jurisdiction
supervision if applicable law requires that such appointment not be publicly
disclosed, in each of such cases, so long as such ownership interest or such
appointment does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.18(b)) upon delivery of written notice of such determination to the
Borrower and each Lender.

 

“Documentation Agents” means The Bank of Nova Scotia, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Credit Suisse AG, Cayman Islands Branch, Deutsche
Bank Securities Inc., JPMorgan Chase Bank, N.A., Royal Bank of Canada and The
Royal Bank of Scotland plc, as documentation agents.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any jurisdiction within the United States.

 

“Duration Fee” has the meaning specified in Section 2.09(a).

 

“EBITDA” means, with respect to any Person for any period (without duplication),
the Net Income of such Person, increased (a) (to the extent deducted in
determining Net Income for such period) by the sum of (i) all income taxes
(including state franchise taxes based upon income) of such Person paid or
accrued according to GAAP for such period; (ii) Consolidated Interest Expense of
such Person for such period, (iii) all depreciation, depletion and amortization
(including amortization of goodwill) of such Person for such period; (iv) other
non-cash charges or losses (including asset impairments, write-downs or
write-offs), (v) amortization, write-off or write-down of debt discount,
capitalized interest and debt issuance costs and commissions, discounts and
other fees, charges and expenses associated with any letters of credit or
Indebtedness, including in connection with the repurchase or repayment thereof,
including any premium and acceleration of fees or discounts and other expenses,
and (vi) for any period ending on or before the first fiscal quarter ending
after the Closing Date,

 

9

--------------------------------------------------------------------------------


 

the amount of any Net Income attributable to noncontrolling interests, plus
(b) the amount of cash dividends actually received during such period by such
Person on a consolidated basis from unconsolidated Subsidiaries of such Person
and equity investments in Persons not otherwise constituting Subsidiaries of
such Person (provided that any such cash dividends actually received within
thirty days after the last day of any fiscal quarter attributable to operations
during such prior fiscal quarter shall be deemed to have been received during
such prior fiscal quarter and not in the fiscal quarter actually received) minus
(c) each of the following (i) all non-cash items of income or gain of such
Person which were included in determining such consolidated Net Income for such
period, (ii) any cash payments made during such period in respect of items
described in clause (a)(iv) above subsequent to the fiscal quarter in which the
relevant non-cash charges or losses were reflected as a charge in determining
consolidated Net Income and (iii) equity earnings from unconsolidated
Subsidiaries and equity investments in Persons not otherwise constituting
Subsidiaries of such Person, in each case determined in accordance with GAAP.

 

“Effective Date” means the date on which the conditions specified in
Section 3.01 are satisfied (or waived in accordance with Section 9.02).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.05(a)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.05(a)(iii)).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release of any Hazardous Materials into the environment, or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Issuance” means the issuance of new equity interests by the Borrower, to
be exchanged as partial consideration for the equity interests and limited
partnership interests of the Acquired Entities pursuant to the Merger
Agreements.

 

“EPB” has the meaning specified in the Preliminary Statements.

 

“EPB Credit Agreement” means that certain Credit Agreement, dated as of May 27,
2011, among El Paso Pipeline Partners Operating Company, L.L.C., Wyoming
Interstate Company, L.L.C., EPB, Bank of America, N.A., as administrative agent,
and the other lenders and letter of credit issuers from time to time parties
thereto.

 

“EPB Merger Agreement” has the meaning specified in the Preliminary Statements.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

10

--------------------------------------------------------------------------------


 

“ERISA Group” means the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, are treated as a single
employer under Section 414 of the Code.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the LIBOR Rate.

 

“Event of Default” has the meaning specified in Section 7.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Commitment Reduction Event” means (i) any Prepayment Event at an
Acquired Entity or its Subsidiaries, except to the extent the net cash proceeds
thereof are dividended or distributed to the shareholders of such Acquired
Entity (it being understood that dividends and distributions permitted by the
Merger Agreements as in effect on the date hereof shall not reduce the
Commitments hereunder), (ii) equity issuances to KMR with respect to dividends,
(iii) any equity issuances by KMP pursuant to the Equity Distribution Agreement,
dated as of August 7, 2013, between KMP and UBS Securities LLC, (iv) any equity
issuances by KMR pursuant to the Equity Distribution Agreement, dated as of
May 4, 2012, between KMR and Credit Suisse Securities (USA) LLC, (v) any equity
issuances by EPB pursuant to the Equity Distribution Agreement, dated as of
March 7, 2013, between EPB and Citigroup Global Markets, Inc., and (vi) at any
time term loans under the Existing Credit Agreement remain outstanding, any
Asset Sale or receipt of insurance proceeds (including any proceeds of a
condemnation award or other compensation) to the extent such proceeds are not
required to be applied to the mandatory prepayment of such term loans
outstanding under the Existing Credit Agreement (it being understood, for the
avoidance of doubt, that upon the prepayment in full of the term loans
outstanding under the Existing Credit Agreement, such proceeds shall reduce the
Total Commitment on a dollar-for-dollar basis as set forth in Section 2.06(c)).

 

“Excluded Subsidiary” means (i) any Subsidiary that is not a Wholly-owned
Domestic Operating Subsidiary, (ii) any Domestic Subsidiary that is a Subsidiary
of a CFC or any Domestic Subsidiary (including a disregarded entity for U.S.
federal income Tax purposes) substantially all of whose assets (held directly or
through Subsidiaries) consist of Capital Stock of one or more CFCs or
Indebtedness of such CFCs, (iii) any Immaterial Subsidiary, (iv) any Subsidiary
listed on Schedule 1.01A, (v) each of Calnev Pipe Line LLC, SFPP, L.P., Kinder
Morgan G.P., Inc. and EPEC Realty, Inc. and each of its Subsidiaries, (vi) any
other Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower), the cost
or other consequences (including any adverse Tax consequences) of providing a
Guaranty shall be excessive in view of the benefits to be obtained by the
Lenders therefrom, (vii) any not-for-profit Subsidiary, (viii) any Subsidiary
that is prohibited by a Requirement of Law from providing a Guaranty of the
Obligations, and (ix) any Subsidiary acquired by the Borrower and its
Subsidiaries after the Effective Date to the extent, and so long as, the
financing documentation governing any existing Indebtedness of such Subsidiary
(other than Indebtedness created or incurred in anticipation of, or with the
intent to circumvent the terms of, this Agreement) that is permitted to survive
pursuant to Section 6.01 (and does survive) prohibits such Subsidiary from
guaranteeing the Obligations; provided, that notwithstanding the foregoing, any
Subsidiary that Guarantees any senior notes or senior debt securities issued by
the Borrower shall not constitute an Excluded Subsidiary for so long as such
Guarantee is in effect.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, state gross receipts Taxes and branch

 

11

--------------------------------------------------------------------------------


 

profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment or becomes a party to this Agreement (other than pursuant to an
assignment request by the Borrower under Section 2.16(b) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.14, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Executive Summary” means the Confidential Information Memorandum relating to
this Agreement and the Transactions dated August 2014.

 

“Existing Credit Agreement” means the Credit Agreement, dated as of May 6, 2014,
by and among the Borrower, the lenders party thereto from time to time, Barclays
Bank PLC, as administrative agent and collateral agent, and the other parties
party thereto.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreements
entered into by the United States that implement or modify the foregoing
(together with the portions of any law implementing such intergovernmental
agreements).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” has the meaning specified in Section 2.09.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America from time to time, including as set forth in the opinions, statements
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and the Financing Accounting Standards Board.

 

12

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantors” means KMP, EPB, KMR, Kinder Morgan (Delaware), Inc. and each other
Person that guarantees the Obligations pursuant to the Guaranty.

 

“Guaranty” means the Guaranty Agreement substantially in the form of
Exhibit 1.01-B hereto.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means a financial instrument or security which is used as a
cash flow or fair value hedge to manage the risk associated with a change in
interest rates, foreign currency exchange rates or commodity prices.

 

“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by the
Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more Wholly-owned Subsidiaries) at all times by the
Borrower or any of the Subsidiaries, (ii) that have been formed for the purpose
of issuing trust preferred securities or deferrable interest subordinated debt,
and (iii) substantially all the assets of which consist of (A) subordinated debt
of the Borrower or a Subsidiary, and (B) payments made from time to time on the
subordinated debt.

 

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments (other than surety, performance
and guaranty bonds), (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services

 

13

--------------------------------------------------------------------------------


 

(excluding trade accounts payable incurred in the ordinary course of business),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others (provided that in the event that any Indebtedness of
the Borrower or any Subsidiary shall be the subject of a Guarantee by one or
more Subsidiaries or by the Borrower, as the case may be, the aggregate amount
of the outstanding Indebtedness of the Borrower and the Subsidiaries in respect
thereof shall be determined by reference to the primary Indebtedness so
guaranteed, and without duplication by reason of the existence of any such
guarantee), (g) all Capital Lease Obligations of such Person, (h) all
obligations of such Person as an account party in respect of (i) the full face
amount of all letters of credit (drawn or undrawn) supporting the exposure of
such Person under Hedging Agreements and (ii) the drawn portion of all other
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of funded bankers’ acceptances and
(j) Hybrid Securities.  The Indebtedness of any Person shall include the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor: provided that Indebtedness shall not include
(1) non-recourse debt, (2) performance guaranties, (3) monetary obligations or
guaranties of monetary obligations of Person as lessees under leases that are in
accordance with GAAP, recorded as operating leases, and (4) guarantees by such
Person of obligations of others which are not obligations described in clauses
(a) through (j) of this definition, and provided further, that where any such
indebtedness or obligation of such Person is made jointly, or jointly and
severally, with any third party or parties other than any Subsidiary of such
Person, the amount thereof for the purpose of this definition only shall be the
pro rata portion thereof payable by such Person, so long as such third party or
parties have not defaulted on its or their joint and several portions thereof
and can reasonably be expected to perform its or their obligations thereunder. 
For the avoidance of doubt, except as expressly provided in clause (h)(i) above,
“Indebtedness” of a Person in respect of such letters of credit shall include,
without duplication, only the principal amount of the unreimbursed obligations
of such Person in respect of such letters of credit that have been drawn upon by
the beneficiaries to the extent of the amount drawn, and shall include no other
obligations in respect of such letters of credit.

 

“Indemnified Parties” has the meaning specified in Section 9.03.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation and (b) to
the extent not otherwise described in (a), Other Taxes.

 

“Indemnity Matters” means, with respect to any Indemnified Party, all losses,
liabilities, claims and damages (including reasonable legal fees and expenses).

 

“Interest Election Request” has the meaning specified in Section 2.05.

 

“Interest Expense” means (without duplication), with respect to any period for
any Person (a) the aggregate amount of interest, whether expensed or
capitalized, paid, accrued or scheduled to be paid during such period in respect
of the Indebtedness of such Person including (i) the interest portion of any
deferred payment obligation; (ii) the portion of any rental obligation in
respect of Capital Lease Obligations allocable to interest expenses; and
(iii) any non-cash interest payments or accruals, all determined in accordance
with GAAP, less (b) Interest Income of such Person for such period.

 

“Interest Income” means, with respect to any period for any Person, interest
actually received by such Person during such period.

 

14

--------------------------------------------------------------------------------


 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last Business Day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending (a) on the date that is one
week thereafter or (b) on the numerically corresponding day in the calendar
month that is one, two, three or six months thereafter, in each case as the
Borrower may elect; provided (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of any Eurodollar Borrowing, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period and (iii) no Interest Period
shall end after the Stated Maturity Date.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Eurodollar Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

 

“IRS” means the United States Internal Revenue Service.

 

“KMP” has the meaning specified in the Preliminary Statements.

 

“KMP Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of May 1, 2013, among KMP, Kinder Morgan Operating L.P. “B”, the
lenders party thereto, Wells Fargo Bank, National Association, as the
administrative agent, and the other parties party thereto.

 

“KMP Merger Agreement” has the meaning specified in the Preliminary Statements.

 

“KMR” has the meaning specified in the Preliminary Statements.

 

“KMR Merger Agreement” has the meaning specified in the Preliminary Statements.

 

“Lenders” has the meaning specified in the introduction to this Agreement.

 

“LIBOR” means, with respect to any Eurodollar Loan for any Interest Period, a
fluctuating rate per annum equal to (x) the rate per annum determined by the
Administrative Agent to be the offered rate for dollar deposits with a term
equivalent to such Interest Period appearing on the page of the Reuters Screen
which displays an average of the London interbank offered rate administered by
the ICE Benchmark Administration or (y) if the rate in clause (x) above does not
appear on such page or service or if such page or service is not available, the
rate per annum determined by the Administrative Agent to be the offered rate for
dollar deposits with a term equivalent to such Interest Period on such other
page or other service which displays an average of the London interbank offered
rate administered by the ICE Benchmark Administration or (z) if the rates in
clauses (x) and (y) are not available, the rate per annum determined by the
Administrative Agent  to be the average offered quotation rate  by major banks
in the London interbank market for dollar deposits of principal amounts
comparable to such Eurodollar Loan with maturities comparable to such Interest
Period.

 

15

--------------------------------------------------------------------------------


 

“LIBOR Rate” shall mean, with respect to any Eurodollar Loan for any Interest
Period for such Loan, a rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) determined by the Administrative Agent to be equal to the
product of (i) LIBOR for such Loan for such Interest Period multiplied by
(ii) the Reserve Requirement for such Loan for such Interest Period.  In no case
shall the LIBOR Rate be less than zero.

 

“Lien” means, with respect to any asset (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan Documents” mean, collectively, this Agreement, the Guaranty, the
Promissory Notes, if any, the Fee Letter and all other instruments and documents
from time to time executed and delivered by the Borrower or the Guarantors in
connection herewith and therewith.

 

“Loan Party” means the Borrower and each Guarantor.

 

“Loans” means advances made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means, relative to any occurrence of whatever nature,
a material adverse effect on (a) the business assets, liabilities or financial
condition of the Borrower and the Subsidiaries taken as a whole, (b) the ability
of the Borrower and the Guarantors, taken as a whole, to perform the Obligations
or (c) the rights and remedies of the Administrative Agent or any Lender against
the Borrower or, taken as a whole, the Guarantors, under any material provision
of this Agreement or any other Loan Document.

 

“Material Subsidiary” means, as at any date of determination, any Subsidiary of
the Borrower whose total tangible assets (for purposes of the below, when
combined with the tangible assets of such Subsidiary’s Subsidiaries, after
eliminating intercompany obligations) as at such date of determination are
greater than or equal to 5% of Consolidated Tangible Assets as of the last day
of the fiscal quarter most recently ended for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) (the “Most Recent Financial
Statement Date”), as the case may be; provided that if the aggregate total
tangible assets of all Material Subsidiaries is less than 85% of Consolidated
Tangible Assets as of the Most Recent Financial Statement Date, the Borrower
shall designate Subsidiaries as “Material Subsidiaries” in writing to the
Administrative Agent along with the delivery of the applicable financial
statements pursuant to Section 5.01(a) or (b) such that the deficit described in
this proviso ceases to exist.

 

“Maturity Date” means the earlier of (a) the Stated Maturity Date and (b) the
acceleration of the Obligations pursuant to Section 7.01.

 

“Maximum Rate” has the meaning specified in Section 9.13.

 

“Merger Agreements” has the meaning specified in the Preliminary Statements.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Most Recent Financial Statement Date” has the meaning specified in the
definition of Material Subsidiary.

 

16

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means with respect to any prepayment or reduction event
described in Section 2.06(c) (a “Prepayment Event”), (a) the gross cash proceeds
(including payments from time to time in respect of installment obligations, if
applicable) received by or on behalf of the Borrower or any of the Subsidiaries
in respect of such Prepayment Event, less (b) the sum, without duplication, of:

 

(i)            the amount, if any, of all taxes paid or estimated to be payable
by the Borrower or any of the Subsidiaries in connection with such Prepayment
Event,

 

(ii)           the amount of any reasonable reserve established in accordance
with GAAP against any liabilities (other than any taxes deducted pursuant to
clause (i) above) (x) associated with the assets that are the subject of such
Prepayment Event and (y) retained by the Borrower or any of the Subsidiaries,
provided that the amount of any subsequent reduction of such reserve (other than
in connection with a payment in respect of any such liability) shall be deemed
to be Net Cash Proceeds of such a Prepayment Event occurring on the date of such
reduction,

 

(iii)          the amount of any Indebtedness (other than any Indebtedness
outstanding hereunder) (x) secured by a Lien on the assets that are the subject
of such Prepayment Event to the extent that the instrument creating or
evidencing such Indebtedness by its terms requires that such Indebtedness be
repaid directly as a result of such Prepayment Event or (y) of any Subsidiary
which is being Disposed of in connection with such Prepayment Event to the
extent that the instrument creating or evidencing such Indebtedness by its terms
requires that such Indebtedness be repaid directly as a result of such
Prepayment Event, in the case of each of clauses (x) and (y) above, repaid with
the proceeds of such Prepayment Event upon consummation of such Prepayment
Event,

 

(iv)          in the case of any Casualty Event, the amount of any proceeds of
such Prepayment Event that the Borrower or any Subsidiary has reinvested in the
business of the Borrower or any of the Subsidiaries, provided that any portion
of such proceeds that has not been so reinvested within 180 days of such
Casualty Event (with respect to such Prepayment Event, the “Deferred Net Cash
Proceeds”) shall (x) be deemed to be Net Cash Proceeds of a Casualty Event
occurring on the 181st day after such Casualty Event and (y) be applied to the
repayment of Loans (or reduction of Commitments) in accordance with
Section 2.06(c), and

 

(v)           reasonable and customary fees paid by the Borrower or a Subsidiary
in connection with any of the foregoing,

 

in each case only to the extent not already deducted in arriving at the amount
referred to in clause (a) above.

 

“Net Income” means with respect to any Person for any period that net income of
such Person for such period determined in accordance with GAAP; provided that
there shall be excluded, without duplication, from such net income (to the
extent otherwise included therein).

 

(a)           net extraordinary gains and losses (other than, in the case of
losses, losses resulting from charges against net income to establish or
increase reserves for potential environmental liabilities and reserves for
exposure of such Person under rate cases);

 

17

--------------------------------------------------------------------------------


 

(b)           net gains or losses in respect of dispositions of assets other
than in the ordinary course of business;

 

(c)           any gains or losses attributable to write-ups or write-downs of
assets; and

 

(d)           proceeds of any key man insurance, or any insurance on property,
plant or equipment.

 

“Net Worth” means, as to the Borrower at any date, the sum of the amount of
shareholders’ equity of the Borrower determined as of such date in accordance
with GAAP, provided there shall be excluded, without duplication, from such
determination (to the extent otherwise included therein) the amount of
accumulated other comprehensive gain or loss as of such date.

 

“New Revolving Credit Facility” means revolving credit facilities of up to
$4,000,000,000 arranged by Barclays Bank PLC and Citigroup Global Markets Inc.
and entered into to replace the credit facilities under each of the Existing
Credit Agreement, the KMP Credit Agreement and the EPB Credit Agreement.

 

“New Senior Notes” has the meaning specified in the Preliminary Statements.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.02 and (ii) has been
approved by the Required Lenders.

 

“Non-Guarantor Subsidiary” has the meaning specified in Section 6.01.

 

“Non-Wholly-owned Subsidiary” means any Subsidiary that is not a Wholly-owned
Subsidiary.

 

“Notice of Default” has the meaning specified in Section 7.01.

 

“Notice of Prepayment” has the meaning specified in Section 2.08.

 

“Obligations” means collectively:

 

(a)           the payment of all indebtedness and liabilities by, and
performance of all other obligations of, the Borrower in respect of the Loans;

 

(b)           [intentionally omitted];

 

(c)           the payment of all other indebtedness and liabilities by and
performance of all other obligations of the Borrower to the Administrative Agent
and the Lenders under, with respect to, and arising in connection with, the Loan
Documents, and the payment of all indebtedness and liabilities of the Borrower
to the Administrative Agent and the Lenders for fees, costs, indemnification and
expenses (including reasonable attorneys’ fees and expenses) under the Loan
Documents;

 

(d)           the reimbursement of all sums advanced and costs and expenses
incurred by the Administrative Agent under any Loan Document (whether directly
or indirectly) in connection with the Obligations or any part thereof or any
renewal, extension or change of or substitution for the Obligations or, any part
thereof, whether such advances, costs and expenses were made or incurred at the
request of the Borrower or the Administrative Agent; and

 

18

--------------------------------------------------------------------------------


 

(e)           all renewals, extensions, amendments and changes of, or
substitutions or replacements for, all or any part of the items described under
clauses (a) through (d) above.

 

“Operating Subsidiary” means any operating company that is a Subsidiary of the
Borrower.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or any Loan
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16(b)) treating the assignee and the assignor with
respect to any such assignment as the recipient for purposes of the definition
of Other Connection Taxes.

 

“Participant” has the meaning assigned to such term in Section 9.05(c).

 

“Participant Register” has the meaning specified in Section 9.05(c).

 

“Patriot Act” has the meaning specified in Section 9.15.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Performance Level” means a reference to one of Performance Level I, Performance
Level II, Performance Level III or Performance Level IV.

 

“Performance Level I” means, at any date of determination, that the Borrower
shall have a Borrower Debt Rating in effect on such date of at least BBB+ by S&P
or at least Baa1 by Moody’s.

 

“Performance Level II” means, at any date of determination, (a) that the
Performance Level does not meet the requirements of Performance Level I and
(b) that the Borrower shall have a Borrower Debt Rating in effect on such date
of at least BBB by S&P, or at least Baa2 by Moody’s.

 

“Performance Level III” means, at any date of determination, (a) that the
Performance Level does not meet the requirements of Performance Level I or
Performance Level II and (b) that the Borrower shall have a Borrower Debt Rating
in effect on such date of at least BBB- by S&P, or at least Baa3 by Moody’s.

 

“Performance Level IV” means, at any date of determination, that the Performance
Level does not meet the requirements of Performance Level I, Performance Level
II or Performance Level III.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

19

--------------------------------------------------------------------------------


 

“Prepayment Event” has the meaning specified in the definition of “Net Cash
Proceeds”.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any member of its
ERISA Group is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plantation Pipe Line” means Plantation Pipe Line Company, a Delaware and
Virginia corporation.

 

“Prime Rate” means the rate of interest from time to time announced publicly by
the Administrative Agent at the Principal Office as its prime commercial lending
rate.  Such rate is set by the Administrative Agent as a general reference rate
of interest, taking into account such factors as the Administrative Agent may
deem appropriate, it being understood that many of the Administrative Agent’s
commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that
the Administrative Agent may make various commercial or other loans at rates of
interest having no relationship to such rate.

 

“Principal Office” means the principal office of the Administrative Agent,
presently located in New York, New York, or such other location as designated by
the Administrative Agent from time to time.

 

“Promissory Note” means a promissory note of the Borrower payable to the order
of each Lender, in substantially the form of Exhibit 1.01-C, together with all
modifications, extensions, renewals and rearrangements thereof.

 

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

 

“Register” has the meaning specified in Section 9.05.

 

“Regulation D” means Regulation D of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” means Regulation T of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Required Lenders” means, at any time, subject to the provisions of
Section 9.02(b), (i) prior to the making of the Loans pursuant to Section 2.01,
Lenders having Commitments representing more than 50% of the Total Commitment at
such time and (b) thereafter, Lenders having Credit Exposure representing more
than 50% of the sum of the total Credit Exposures at such time.

 

20

--------------------------------------------------------------------------------


 

“Requirement of Law” shall mean any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement
(whether or not having the force of law), including Environmental Laws, energy
regulations and occupational, safety and health standards or controls, of any
Governmental Authority.

 

“Reserve Requirement” means, for any day a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board or other Governmental Authority to which the
Administrative Agent is subject with respect to LIBOR, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board).  Such reserve percentage shall include those imposed pursuant to such
Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulations.  The
Reserve Requirement shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.

 

“Responsible Officer” means, as used with respect to the Borrower, the Chairman,
Vice Chairman, President, any Vice President, Chief Executive Officer, Chief
Financial Officer, Controller or Treasurer of the Borrower.

 

“Restricted Payment” means any distribution (whether in cash, securities or
other property) with respect to any Capital Stock in the Borrower, or any
payment (whether in cash, securities or other property), including any deposit,
on account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Capital Stock or any option or other right to acquire
any such Capital Stock.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

 

“Sanctions” has the meaning specified in Section 4.14(a).

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to its function.

 

“Solvent” means, with respect to any Person as of any date, that as of such
date, (a)(i) the sum of such Person’s indebtedness (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets; (ii) such Person’s capital is not unreasonably small in relation
to its business as contemplated on such date; and (iii) such Person has not
incurred, and does not intend to incur, or believe that it will incur
indebtedness (including current obligations) beyond its ability to pay principal
and interest on such indebtedness as it becomes due (whether at maturity or
otherwise); and (b) such Person is “solvent” within the meaning given that term
and similar terms under applicable laws relating to fraudulent transfers and
conveyances.  For the purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability (irrespective of
whether such contingent liabilities meet the criteria for accrual under
Statement of Financial Accounting Standard No. 5).

 

“Specified Representations” means the representations set forth in Sections
4.01(a) (with respect to due organization and valid existence), 4.02, 4.04(a),
4.04(c), 4.09, 4.13(b), 4.14 and 4.15.

 

21

--------------------------------------------------------------------------------


 

“Stated Maturity Date” means the date that is 364 days following the Closing
Date.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  Unless the context otherwise
clearly requires, references in this Agreement to a “Subsidiary” or the
“Subsidiaries” refer to a Subsidiary or the Subsidiaries of the Borrower. 
Notwithstanding the foregoing, Plantation Pipe Line shall not be a Subsidiary of
the Borrower until such time as its assets and liabilities, profit or loss and
cash flow are required under GAAP to be consolidated with those of the Borrower.

 

“Syndication Agents” means Bank of America, N.A., Citibank, N.A. and Wells Fargo
Bank, National Association, as syndication agents.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
or withholdings (including backup withholding) assets, fees or other charges
imposed by any Governmental Authority including any interest, additions to tax
or penalties applicable thereto.

 

“Test Period” has the meaning specified in Section 6.03.

 

“Ticking Fee” has the meaning specified in Section 2.09.

 

“Total Capitalization” means, as to the Borrower at any date, the sum of
Consolidated Net Indebtedness (determined at such date) and the Net Worth
(determined as at the end of the most recent fiscal quarter of the Borrower for
which financial statements pursuant to Section 5.01(a) or Section 5.01(b), as
applicable, have been delivered).

 

“Total Commitment” means the sum of the Commitments of the Lenders.

 

“Transaction Costs” has the meaning specified in the Preliminary Statements.

 

“Transactions” has the meaning specified in the Preliminary Statements.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBOR Rate or the Alternate Base Rate.

 

“United States” and “U.S.” each means United States of America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(3) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.14(g).

 

“Voting Stock” means, with respect to any Person, securities of any class or
classes of Capital Stock in such Person entitling holders thereof (whether at
all times or only so long as no senior

 

22

--------------------------------------------------------------------------------


 

class of stock has voting power by reason of any contingency) to vote in the
election of members of the Board of Directors or other governing body of such
Person or its managing member or its general partner (or its managing general
partner if there is more than one general partner).

 

“Wholly-owned Domestic Operating Subsidiary” means any Wholly-owned Subsidiary
that constitutes (i) a Domestic Subsidiary and (ii) an Operating Subsidiary.

 

“Wholly-owned Subsidiary” means a Subsidiary of which all issued and outstanding
Capital Stock (excluding in the case of a corporation, directors’ qualifying
shares) is directly or indirectly owned by the Borrower.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Administrative Agent and the Borrower.

 

SECTION 1.02 Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or “Eurodollar Borrowing” or an “ABR Loan” or “ABR
Borrowing”).

 

SECTION 1.03 Accounting Terms; Changes in GAAP.  All accounting and financial
terms used herein and not otherwise defined herein and the compliance with each
covenant contained herein which relates to financial matters shall be determined
in accordance with GAAP applied by the Borrower on a consistent basis, except to
the extent that a deviation therefrom is expressly stated.  Should there be a
change in GAAP from that in effect on the Effective Date, such that any of the
defined terms set forth in Section 1.01 and/or compliance with the covenants set
forth in Article VI would then be calculated in a different manner or with
different components or any of such covenants and/or defined terms used therein
would no longer constitute meaningful criteria for evaluating the matters
addressed thereby prior to such change in GAAP (a) the Borrower and the Required
Lenders agree, within the 60-day period following any such change, to negotiate
in good faith and enter into an amendment to this Agreement in order to modify
the defined terms set forth in Section 1.01 or the covenants set forth in
Article VI, or both, in such respects as shall reasonably be deemed necessary by
the Required Lenders that the criteria for evaluating the matters addressed by
such covenants are substantially the same criteria as were effective prior to
any such change in GAAP, and (b) the Borrower shall be deemed to be in
compliance with such covenants during the 60-day period following any such
change, or until the earlier date of execution of such amendment, if and to the
extent that the Borrower would have been in compliance therewith under GAAP as
in effect immediately prior to such change; provided, however, that for the
avoidance of doubt, any lease that was accounted for by the Borrower or the
Subsidiaries as an operating lease as of the Effective Date and any other lease
entered into after the Effective Date by the Borrower or any Subsidiary shall be
accounted for as an operating lease and not a capital lease to the extent that
such lease would have been characterized as an operating lease as of the
Effective Date.

 

SECTION 1.04 Interpretation.  In this Agreement, unless a clear contrary
intention appears:

 

(a)           the singular number includes the plural number and vice versa;

 

(b)           reference to any gender includes each other gender;

 

23

--------------------------------------------------------------------------------


 

(c)           the words “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision;

 

(d)           reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually; provided that nothing in this
clause (iv) is intended to authorize any assignment not otherwise permitted by
this Agreement;

 

(e)           except as expressly provided to the contrary herein, reference to
any agreement, document or instrument (including this Agreement) means such
agreement, document or instrument as amended, supplemented or modified, or
extended, renewed, refunded, substituted or replaced, and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms hereof,
and reference to any Note or other note or Indebtedness or other indebtedness
includes any note or indebtedness issued pursuant hereto in extension or renewal
or refunding thereof or in substitution or replacement therefor;

 

(f)            unless the context indicates otherwise, reference to any Article,
Section, Schedule or Exhibit means such Article or Section hereof or such
Schedule or Exhibit hereto;

 

(g)           the word “including” (and with correlative meaning “include”)
means including, without limiting the generality of any description preceding
such term;

 

(h)           with respect to the determination of any period of time, except as
expressly provided to the contrary, the word “from” means “from and including”
and the word “to” means “to but excluding”;

 

(i)            reference to any law, rule or regulation means such as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to
time; and

 

(j)            the words “asset” and “property” shall be construed to have the
same meaning and effect and refer to any and all tangible and intangible assets
and properties.

 

ARTICLE II
THE CREDITS

 

SECTION 2.01 Commitments.

 

Subject to the terms and conditions set forth herein, each Lender agrees to make
Loans to the Borrower in a single drawing on the Closing Date in an aggregate
principal amount not to exceed such Lender’s Commitment immediately prior to the
making of such Loans. Loans may not be reborrowed once repaid.

 

SECTION 2.02 Loans and Borrowings.

 

(a)           Each Loan shall be made as part of a Borrowing consisting of Loans
denominated in U.S. dollars made by the Lenders, ratably in accordance with
their respective Commitments on the date such Loans are made hereunder.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

 

24

--------------------------------------------------------------------------------


 

(b)           Subject to Section 2.11, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

(c)           At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $3,000,000.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000.

 

(d)           There shall not at any time be more than a total of five
Eurodollar Borrowings outstanding.

 

(e)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Stated Maturity Date.

 

SECTION 2.03 Requests for Borrowings.

 

To request a Borrowing, the Borrower shall notify the Administrative Agent of
such request (which request shall be in writing unless otherwise agreed to by
the Administrative Agent) (a) in the case of a Eurodollar Borrowing, not later
than 11:00 a.m., New York, New York time, three Business Days before the date of
the proposed Borrowing and (b) in the case of an ABR Borrowing, not later than
2:00 p.m., New York, New York, time, one Business Day before the date of the
proposed Borrowing.  Each such Borrowing Request shall be irrevocable and shall
be made by hand delivery, telecopy or electronic communication (e-mail) to the
Administrative Agent of a written Borrowing Request in a form of Exhibit 2.03 (a
“Borrowing Request”) and signed by the Borrower.  Each such Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

(a)           the aggregate amount of the requested Borrowing;

 

(b)           the date of such Borrowing, which shall be a Business Day;

 

(c)           whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(d)           in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(e)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.04;

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender in writing of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

 

25

--------------------------------------------------------------------------------


 

SECTION 2.04 Funding of Borrowings.

 

(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by
2:00 p.m., New York, New York time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders.  The
Borrower hereby irrevocably authorizes the Administrative Agent to disburse the
proceeds of each Borrowing requested pursuant to Section 2.03 in immediately
available funds by crediting or wiring such proceeds to the deposit account of
the Borrower identified in the Borrowing Request or otherwise agreed upon by the
Borrower and the Administrative Agent from time to time.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.04(a) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from the date such amount is made available to the Borrower to the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

SECTION 2.05 Interest Elections.

 

(a)           Subject to Section 2.11, each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, subject to Section 2.11, the Borrower may elect
to convert such Borrowing to a different Type or to continue such Borrowing and,
in the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all
as provided in this Section 2.05.  The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

 

(b)           To make an election pursuant to this Section 2.05, the Borrower
shall notify the Administrative Agent of such election (which notification shall
be in writing unless otherwise agreed to by the Administrative Agent) by the
time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election.  Each such Interest Election
Request shall be irrevocable and shall be made by hand delivery or telecopy or
by electronic communication (e-mail) to the Administrative Agent of an Interest
Election Request in the form of Exhibit 2.05 (an “Interest Election Request”).

 

(c)           Each Interest Election Request shall specify the following
information in compliance with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof

 

26

--------------------------------------------------------------------------------


 

to be allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender in writing of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if and so long
as an Event of Default is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then so long as an
Event of Default has occurred and is continuing (i) no outstanding Borrowing may
be converted to or continued as a Eurodollar Borrowing, and (ii) unless repaid,
each Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.

 

SECTION 2.06 Termination and Reduction of Commitments; Mandatory Prepayments.

 

(a)           Unless previously terminated, the Total Commitment shall terminate
on the earliest of (i) the date that the Acquisition is consummated without the
making of any Loans hereunder, (ii) the abandonment or termination of the Merger
Agreements, (iii) the making of any Loans pursuant to Section 2.01 hereof and
(iv) 5:00 p.m. Houston, Texas time on May 11, 2015.

 

(b)           Prior to the Closing Date, the Borrower may at any time terminate,
or from time to time reduce, the Total Commitment, in whole or in part; provided
that each partial reduction of the Total Commitment shall be in an amount that
is an integral multiple of $1,000,000 and not less than $5,000,000.

 

(c)           (i) Prior to the Closing Date, other than with respect to any
Excluded Commitment Reduction Event, the Total Commitment shall be reduced by
and (ii) from and after the Closing Date, the Borrower shall prepay the Loans
with, in each case, on a dollar-for-dollar basis, within 5 Business Days (or
(x) in the case of a reduction in the Total Commitment on the day and (y) in the
case of Deferred Net Cash Proceeds after the end of any applicable reinvestment
period) of receipt by the Borrower, any Guarantor or any of their respective
Subsidiaries of any Net Cash Proceeds referred to in this Section 2.06(c):

 

27

--------------------------------------------------------------------------------


 

(i)            100% of the Net Cash Proceeds received from any incurrence of
Indebtedness for borrowed money (including Hybrid Securities and debt securities
convertible into equity) by the Borrower, the Guarantors or any of their
respective Wholly-owned Subsidiaries (excluding (i) intercompany debt among the
Borrower and/or its Subsidiaries (including for the avoidance of doubt
intercompany debt incurred in connection with the Acquisition), (ii) borrowings
under the Borrower’s Existing Credit Agreement, the KMP Credit Agreement, the
EPB Credit Agreement, other existing credit facilities of the Borrower and its
Subsidiaries (including the Acquired Entities) or any New Revolving Credit
Facility (including, in each case, any increases thereto in accordance with the
terms thereof) and under any ordinary course capital lease, purchase money debt
and equipment financings, (iii) issuances of commercial paper supported by the
facilities outstanding under the Existing Credit Agreement, the KMP Credit
Agreement, the EPB Credit Agreement or any New Revolving Credit Facility
(including, in each case, any increases thereto in accordance with the terms
thereof), (vi) debt in an aggregate principal amount not to exceed $250,000,000
(plus any applicable accrued interest, premiums, fees and expenses) incurred to
refinance the Borrower’s 5.15% senior notes due March 2015, (vi) debt in an
aggregate principal amount not to exceed $300,000,000 (plus any applicable
accrued interest, premiums, fees and expenses) incurred to refinance KMP’s
5.625% senior notes due February 2015), (vi) debt in an aggregate principal
amount not to exceed $35,000,000 (plus any applicable accrued interest,
premiums, fees and expenses) incurred to refinance Colorado Interstate Gas
Company, L.L.C’s 5.95% senior notes due March 2015), and (vi) other debt related
to the refinancing of any liquidity facilities of the Borrower and its
Subsidiaries);

 

(ii)           100% of the Net Cash Proceeds received from the issuance of any
Capital Stock by the Borrower, the Guarantors or any of their respective
Wholly-owned Subsidiaries (other than issuances pursuant to employee stock
plans, directors compensation and similar arrangements or the Equity Issuance);

 

(iii)          100% of the Net Cash Proceeds received from any Asset Sale or
Casualty Event of the Borrower, the Guarantors, or any of their respective
Wholly-owned Subsidiaries in excess of $25,000,000 with respect to any single
Asset Sale or Casualty Event and $200,000,000 in the aggregate with respect to
all Asset Sales or Casualty Events, in each case other than (i) sales, transfers
or other dispositions of inventory, used or surplus equipment and vehicles in
the ordinary course of business, (ii) leases, subleases, licenses or sublicenses
of real, personal or intellectual property in the ordinary course of business,
(iii) sales, transfers or other dispositions of property to the extent that
(x) such property is exchanged for credit against the purchase price of similar
replacement property or (y) the proceeds of such sale, transfer or other
disposition are promptly applied to the purchase price of such replacement
property, (iv) sales of the stock of EPEC Realty, Inc. or its Subsidiaries or
their respective assets, and (v) sales, transfers or other dispositions of
property to the Borrower or any Subsidiary (other than to the extent such Net
Cash Proceeds represent amounts financed by any Non-Wholly-owned Subsidiary with
third-party Indebtedness);

 

All reductions of the Total Commitment and prepayments of Loans, in each case,
pursuant to this Section 2.06(c) will be applied without penalty or premium
(other than any breakage costs payable pursuant to Section 2.13) and will be
applied pro rata to the outstanding Loans or Commitments, as applicable.  With
respect to each prepayment of Loans required by Section 2.6(c), the Borrower
may, if applicable, designate the Type(s) of Loans that are to be prepaid and
the specific Borrowing(s) pursuant to which made. In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its

 

28

--------------------------------------------------------------------------------


 

reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.13.  Prepayments made pursuant to this Section 2.06(c) may
not be reborrowed.

 

(d)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Total Commitment under Section 2.06(b) at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each notice delivered by the Borrower pursuant to this
Section 2.06 shall be irrevocable; provided that a notice of termination of the
Total Commitment delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other event, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Total
Commitment shall be permanent.  Except as expressly provided in Section 2.18,
each reduction of the Total Commitment shall be made ratably among the Lenders
in accordance with their respective Commitments

 

SECTION 2.07 Repayment of Loans; Evidence of Debt.

 

(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to
Section 2.07(b) or (c) shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error or
conflict therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(e)           Any Lender may request that Loans made by it be evidenced by a
Promissory Note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a Promissory Note.  Thereafter, the Loans evidenced by such
Promissory Note and interest thereon shall at all times (including after
assignment pursuant to Section 9.05) be represented by one or more Promissory
Notes in such forms payable to the order of the payee named therein.

 

SECTION 2.08 Voluntary Prepayment of Loans.

 

(a)           The Borrower shall have the right at any time and from time to
time to prepay the Loans in whole or in part, subject to prior notice in
accordance with Section 2.08(b).

 

(b)           The Borrower shall notify the Administrative Agent by in writing
(which notice shall be made in writing by telecopy or electronic communication
(e-mail) in the form of Exhibit 2.08 (a

 

29

--------------------------------------------------------------------------------


 

“Notice of Prepayment”)) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York, New
York time, three Business Days before the date of prepayment or (ii) in the case
of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York, New York
time, one Business Day prior to the date of prepayment.  Each such notice shall
be irrevocable and shall specify the prepayment date, Type and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Total Commitment as contemplated by Section 2.06, then such
notice of prepayment may be revoked if such notice of termination of the Total
Commitment is revoked in accordance with Section 2.06.  Each partial prepayment
shall be in an aggregate amount not less than, and shall be an integral multiple
of, the amounts shown below with respect to the applicable Type of Loan or
Borrowing:

 

Type of
Loan/Borrowing

 

Integral
Multiple of

 

Minimum
Aggregate Amount

Eurodollar Borrowing

 

$

1,000,000

 

$

3,000,000

ABR Borrowing

 

1,000,000

 

1,000,000

 

Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders in writing of the contents
thereof.  If the Borrower fails to designate the Type of Borrowings to be
prepaid, partial prepayments shall be applied first to the outstanding ABR
Borrowings until the outstanding principal amount of all ABR Borrowings is
repaid in full, and then to the outstanding principal amount of Eurodollar
Borrowings.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02.  Each prepayment of a Borrowing shall be applied to
the Loans included in the prepaid Borrowing in accordance with the Lenders’
ratable share of such Borrowing.  Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.10.

 

SECTION 2.09 Fees.

 

(a)           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a non-refundable duration fee (the “Duration Fee”) on
each date set forth below in an amount equal the applicable percentage set forth
opposite such date of the aggregate principal amount of the Loans of such Lender
outstanding as of such date (such Duration Fee to be earned and payable in full
on such applicable date):

 

Date

 

Percentage

 

90 days after the Closing Date

 

0.50

%

180 days after the Closing Date

 

0.75

%

270 days after the Closing Date

 

1.00

%

 

(b)           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender (other than a Defaulting Lender) a non-refundable ticking
fee (the “Ticking Fee”), which shall accrue beginning on the Effective Date at
the Applicable Ticking Fee Rate on the aggregate Commitments of each Lender and
will be payable on and through the earlier of (i) the date the Commitments
terminate or otherwise expire in full and (ii) the Closing Date.  All Ticking
Fees shall be computed on the basis of a year of 365 or 366 days, as applicable
and shall be payable for the actual number of days elapsed (including the first
day, but excluding the last day).

 

30

--------------------------------------------------------------------------------


 

(c)           The Borrower agrees to pay, without duplication, to the
Administrative Agent and the Lenders, for their own accounts (or that of their
applicable Affiliate), fees payable in the amounts and at the times specified in
that letter agreement dated August 9, 2014 among the Borrower and Barclays Bank
PLC (as from time to time amended, the “Fee Letter”) and that certain Commitment
Letter Joinder dated August 20, 2014 among the Borrower and certain of the
Lenders.

 

(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (for distribution, as
applicable, to the Lenders).  Except as required by law, fees paid shall not be
refundable under any circumstance.

 

SECTION 2.10 Interest.

 

(a)           The Loans comprising each ABR Borrowing shall bear interest at a
rate per annum equal to the sum of Alternate Base Rate plus the Applicable
Margin.

 

(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the LIBOR Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

 

(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above or (ii) in the case of
any other amount, 2% plus the Alternate Base Rate.

 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to Section 2.10(c) shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360-day year, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate or
LIBOR Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.11 Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBOR Rate for such Interest Period; or

 

(b)           the Administrative Agent is advised by the Required Lenders that
the LIBOR Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

 

31

--------------------------------------------------------------------------------


 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders in writing as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders in writing that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.12 Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the LIBOR Rate);

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its Loans,
loan principal, Commitments, or other Obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or other Recipient, the Borrower will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 If any Lender determines that any Change in
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitment of such Lender or the Loans made by, such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and/or liquidity requirements), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(c)                                  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section 2.12 and
delivered to the Borrower, shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section 2.12 shall not constitute a
waiver of such Lender’s right to demand such compensation;

 

32

--------------------------------------------------------------------------------


 

provided that the Borrower shall not be required to compensate a Lender pursuant
to this Section 2.12 for any increased costs or reductions incurred more than
six months prior to the date that such Lender notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

SECTION 2.13 Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow (unless such
failure was caused by the failure of a Lender to make such Loan), convert,
continue or prepay any Eurodollar Loan, or the failure to convert an ABR Loan to
a Eurodollar Loan, on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.06 and is revoked in accordance herewith), or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.16, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.  In the case of a Eurodollar Loan, the
loss to any Lender attributable to any such event shall be deemed to include an
amount determined by such Lender to be equal to the excess, if any, of (i) the
amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the LIBOR Rate for such Interest Period, over (ii) the
amount of interest that such Lender would earn on such principal amount for such
period if such Lender were to invest such principal amount for such period at
the interest rate that would be bid by such Lender (or an affiliate of such
Lender) for dollar deposits from other banks in the Eurodollar market at the
commencement of such period.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.13 shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.

 

SECTION 2.14 Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section 2.14, the term “Requirement of Law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by a Requirement of Law.  If any Requirement of Law (as determined in
the good faith discretion of the Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by the Withholding Agent, then the
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable Requirement of Law and, if
such Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.14) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

33

--------------------------------------------------------------------------------


 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable Requirement of Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Borrower.  The
Borrower shall indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided, however,
the Borrower shall not be required to indemnify a Recipient pursuant to this
Section 2.14(d) for any Indemnified Taxes unless such Recipient makes written
demand on the Borrower for indemnification for such Indemnified Taxes no later
than six months after the earlier of (i) the date on which such Recipient
receives written demand from the relevant Governmental Authority for payment of
such Indemnified Taxes or (ii) the date on which such Recipient has made payment
of such Indemnified Taxes.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.05(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower to a Governmental
Authority pursuant to this Section 2.14, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)                                  Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Requirement of Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such

 

34

--------------------------------------------------------------------------------


 

documentation set forth in subsections (ii)(A), (ii)(B) and (ii)(D) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Borrower,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding Tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income Tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such Tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such Tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit 2.14-A to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 2.14-B or Exhibit 2.14-C, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance

 

35

--------------------------------------------------------------------------------


 

Certificate substantially in the form of Exhibit 2.14-D on behalf of each such
direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable Requirement of Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Requirement of
Law to permit the Borrower or the Administrative Agent to determine the
withholding or deduction required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Requirement of Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Requirement of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.14 (including by the payment of additional amounts pursuant to this
Section 2.14), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

36

--------------------------------------------------------------------------------


 

(i)                                     On or before the date that Barclays Bank
PLC (or any successor or replacement Administrative Agent) becomes the
Administrative Agent hereunder, it shall deliver to the Borrower two duly
executed originals of either (i) IRS Form W-9 (or any applicable successor form)
certifying that the Administrative Agent is not subject to backup withholding,
or (ii) IRS Form W-8IMY (or any applicable successor form) establishing that the
Administrative Agent will act as a withholding agent for any U.S. federal
withholding tax imposed with respect to any payments made to Lenders under any
Loan Document.

 

(j)                                    Survival.  Each party’s obligations under
this Section 2.14 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

SECTION 2.15 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)                                 The Borrower shall make each payment
required to be made by the Borrower hereunder (whether of principal, interest or
fees, or under Section 2.12, 2.13 or 2.14, or otherwise) prior to 12:00 noon,
New York, New York time, on the date when due, in immediately available funds,
without set-off or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its Principal Office, except that payments pursuant to Sections 2.12, 2.13,
2.14 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amount of
principal then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

37

--------------------------------------------------------------------------------


 

(ii)                                  the provisions of this paragraph shall not
be construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from the date such amount is distributed to it to the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules or interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to 2.04(b), 2.15(d) or 8.08, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

 

SECTION 2.16 Mitigation of Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 2.12, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.14, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 2.12, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 2.16(a), or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in,

 

38

--------------------------------------------------------------------------------


 

and consents required by, Section 9.05), all of its interests, rights (other
than its existing rights to payments pursuant to Section 2.12 or Section 2.14)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 9.05;

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.13) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 2.12 or payments required to be made
pursuant to Section 2.14, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
applicable law; and

 

(v)                                 in the case of any assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 2.17 [Intentionally Omitted].

 

SECTION 2.18 Defaulting Lenders(a).  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(i)                                     Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 9.02.

 

(ii)                                  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Company may request, to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; third, to the payment of any amounts owing to the Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fourth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the

 

39

--------------------------------------------------------------------------------


 

Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and fifth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.18(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Notwithstanding the foregoing, the Borrower
shall not be obligated to pay any amounts to any Defaulting Lender pursuant to
Section 2.09(b) for any portion of any period during which such Lender is a
Defaulting Lender.

 

(b)                                 If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that the Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with their respective Commitments,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

ARTICLE III
CONDITIONS PRECEDENT

 

SECTION 3.01 Conditions Precedent to the Effective Date.  This Agreement shall
not become effective until the date on which each of the following conditions is
satisfied or waived in accordance with Section 9.02:

 

(a)                                 The Administrative Agent shall have received
the following, each dated the Effective Date:

 

(i)                                     this Agreement executed by each party
hereto; and

 

(ii)                                  a certificate of an officer and of the
secretary or an assistant secretary of the Borrower, certifying, inter alia
(A) true and complete copies of each of the certificate of incorporation, as
amended and in effect, of the Borrower, the bylaws, as amended and in effect, of
the Borrower and the resolutions adopted by the Board of Directors of the
Borrower (1) authorizing the execution, delivery and performance by the Borrower
of this Agreement and the other Loan Documents to which it is or will be a party
and the borrowing of the Loans to be made hereunder, (2) approving the Loan
Documents to which the Borrower is or will be a party and (3) authorizing
officers of the Borrower to execute and deliver the Loan Documents to which the
Borrower is or will be a party and any related documents and (B) the incumbency
and specimen signatures of the officers of the Borrower executing any such
documents on its behalf.

 

(b)                                 The Administrative Agent shall have received
(for distribution to the Lenders so requesting) at least three business days
prior to the Effective Date all documentation and other information about the
Borrower as required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act,

 

40

--------------------------------------------------------------------------------


 

to the extent reasonably requested by any Lender to the Administrative Agent and
conveyed by the Administrative Agent to the Borrower in writing at least 10 days
prior to the Effective Date.

 

(c)                                  The Administrative Agent shall have
received a certificate of appropriate officials as to the existence and good
standing of the Borrower.

 

(d)                                 All fees required to be paid on the
Effective Date pursuant to the letter agreements referenced in
Section 2.09(c) and all reasonable out-of-pocket expenses required to be paid on
the Effective Date, to the extent invoiced at least two Business Days prior to
the Effective Date, shall have been paid.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date in writing promptly upon such conditions precedent being
satisfied (or waived in accordance with Section 9.02), and such notice shall be
conclusive and binding.

 

SECTION 3.02 Conditions Precedent to Closing Date.  The obligations of the
Lenders to make Loans hereunder shall not become effective until the date on
which each of the following conditions is satisfied or waived in accordance with
Section 9.02:

 

(a)                                 The Effective Date shall have occurred;

 

(b)                                 The Administrative Agent shall have received
the following:

 

(i)                                     a Borrowing Request in accordance with
Section 2.03;

 

(ii)                                  the Guaranty, dated as of the Closing
Date, executed by each party thereto;

 

(iii)                               a certificate of an officer and of the
secretary or an assistant secretary of each Guarantor, dated as of the Closing
Date, certifying, inter alia (A) true and complete copies of each of the
certificate of incorporation or other appropriate organizational document, as
amended and in effect, of such Person, the bylaws or similar organizational
document, as amended and in effect, of such Person and the resolutions adopted
by the Board of Directors or similar governing body of such Person
(1) authorizing the execution, delivery and performance by such Person of each
Loan Document to which such Person is or will be a party, (2) approving the Loan
Documents to which such Person is or will be a party and (3) authorizing
officers of such Person to execute and deliver the Loan Documents to which such
Person is or will be a party and any related documents and (B) the incumbency
and specimen signatures of the officers of such Person executing any documents
on its behalf;

 

(iv)                              a certificate of the chief financial officer
of the Borrower, dated as of the Closing Date, certifying that, after giving
effect to the consummation of the Transactions, the Borrower and its
Subsidiaries, on a consolidated basis, will be Solvent.

 

(v)                                 a certificate of a Responsible Officer of
the Borrower, dated as of the Closing Date, certifying as to the satisfaction of
the conditions in Sections 3.02(c), (d), (g) and (h).

 

(vi)                              signed opinions, dated as of the Closing Date,
addressed to the Administrative Agent and the Lenders from legal counsel to the
Borrower and the Guarantors covering the matters reasonably requested by the
Administrative Agent; provided, that there shall

 

41

--------------------------------------------------------------------------------


 

be no requirement to deliver opinions of local counsel for any Guarantor that is
not a Material Subsidiary.

 

(vii)                           certificates of appropriate officials as to the
existence and good standing of each Guarantor.

 

(c)                                  The Acquisition shall have been consummated
(or will be consummated substantially concurrently with the borrowing of the
Loans on the Closing Date) in accordance with the Merger Agreements and no
amendment, modification or waiver of any term of any of the Merger Agreements or
any condition to the Borrower’s or any of the Acquired Entities’ obligation to
consummate the Acquisition under the Merger Agreements (other than any such
amendment, modification, waiver or consent that is not materially adverse to the
interest of the Lenders, it being understood that any change in the aggregate
cash consideration of the Acquisition in excess of 10% will be deemed to be
materially adverse to the interests of the Lenders) shall be made or granted, as
the case may be, without the prior written consent of the Administrative Agent.

 

(d)                                 There shall not have occurred any change,
effect, event or occurrence since December 31, 2013 that, individually or in the
aggregate, has had, or would reasonably be expected to have, an Acquired Entity
Material Adverse Effect with respect to any Acquired Entity.

 

(e)                                  The Administrative Agent shall have
received evidence that all term loans outstanding under the Existing Credit
Agreement have been, or substantially concurrently with the borrowing of Loans
on the Closing Date will be, repaid in full pursuant to customary payoff
documentation, including evidence of the release of Liens, if any, granted in
connection therewith.

 

(f)                                   The Administrative Agent shall have
received (i) unqualified audited financial statements of the Borrower and its
Subsidiaries for each of the three fiscal years ending more than 90 days prior
to the Closing Date, (ii) unaudited financial statements of the Borrower and its
Subsidiaries for any quarterly interim period or periods of the Borrower ending
more than 45 days prior to the Closing Date, together with unaudited financial
statements for the corresponding period of the prior year (all of which shall
have been reviewed by the independent accountants for the Borrower as provided
in the Statement on Auditing Standards No. 100) and (iii) customary pro forma
financial statements, in each case contemplated by clauses (i) and (ii), meeting
the applicable requirements of Regulation S-X.

 

(g)                                  There shall not exist (pro forma for the
Acquisition and the financing thereof, and giving effect to the repayment and
termination on the Closing Date of the Existing Credit Agreement and the
revolving credit facilities of the Acquired Entities in connection with the
Acquisition) any event of default under any agreement (other than any Loan
Document) governing any material Indebtedness for borrowed money of the
Borrower, the Acquired Entities or their respective Subsidiaries, except to the
extent any such event of default with respect to any such Indebtedness of an
Acquired Entity or any of its Subsidiaries would not reasonably be expected to
result in an Acquired Entity Material Adverse Effect (it being understood that
the absence of a “change of control” under the existing debt securities of the
Acquired Entities and their Subsidiaries shall not be a condition precedent to
the Closing Date).

 

(h)                                 the Specified Representations and the
Acquired Entity Representations shall each be true and correct in all material
respects (or if qualified by materiality or like concept, all respects);

 

(i)                                     The Administrative Agent shall have
received at least three business days prior to the Closing Date all
documentation and other information about the Guarantors as required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Patriot Act,
to the extent reasonably requested by any Lender to the

 

42

--------------------------------------------------------------------------------


 

Administrative Agent and conveyed by the Administrative Agent to the Borrower in
writing at least 10 days prior to the Closing Date.

 

(j)                                    All fees required to be paid on the
Closing Date pursuant to the letter agreements referenced in Section 2.09(c) and
all reasonable out-of-pocket expenses required to be paid on the Closing Date,
to the extent invoiced at least two Business Days prior to the Closing Date,
shall, upon the initial borrowing of the Loans, have been, or shall concurrently
be, paid (which amounts may be offset against the proceeds of the Loans).

 

The acceptance by the Borrower of the proceeds of the Loans shall constitute a
representation and warranty by the Borrower to each of the Lenders that all of
the conditions specified in this Section 3.02 above exist as of that time.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date in writing promptly upon such conditions precedent being satisfied
(or waived in accordance with Section 9.02), and such notice shall be conclusive
and binding.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

On the Closing Date, the Borrower makes the following representations and
warranties to the Administrative Agent and the Lenders:

 

SECTION 4.01 Organization and Qualification.  The Borrower and each of the
Material Subsidiaries (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the laws of the state of its incorporation, organization or formation, (b) has
all requisite corporate, partnership, limited liability company or other power
and all material governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted and (c) is duly qualified to
do business and is in good standing in every jurisdiction in which the failure
to be so qualified would, individually or together with all such other failures
of the Borrower and the Subsidiaries, have a Material Adverse Effect.

 

SECTION 4.02 Authorization, Validity, Etc.  The Borrower and each Guarantor has
all requisite corporate (or other organizational) power and authority to execute
and deliver, and to incur and perform its obligations under this Agreement and
under the other Loan Documents to which it is a party and, in the case of the
Borrower, to make the Borrowings hereunder, and all such actions have been duly
authorized by all necessary proceedings on its behalf.  This Agreement and the
other Loan Documents have been duly and validly executed and delivered by or on
behalf of the Borrower (and, on the Closing Date, with respect to the Guaranty,
each Guarantor) party thereto and constitute valid and legally binding
agreements of the Borrower and each Guarantor, as applicable, enforceable
against the Borrower or the Guarantor in accordance with the respective terms
thereof, except (a) as may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer, fraudulent conveyance or other similar laws
relating to or affecting the enforcement of creditors’ rights generally, and by
general principles of equity (including principles of good faith,
reasonableness, materiality and fair dealing) which may, among other things,
limit the right to obtain equitable remedies (regardless of whether considered
in a proceeding in equity or at law) and (b) as to the enforceability of
provisions for indemnification for violation of applicable securities laws,
limitations thereon arising as a matter of law or public policy.

 

SECTION 4.03 Governmental Consents, Etc.  No authorization, consent, approval,
license or exemption of or registration, declaration or filing with any
Governmental Authority, is necessary for the valid execution and delivery of, or
the incurrence and performance by the Borrower or

 

43

--------------------------------------------------------------------------------


 

each Guarantor of its obligations under, any Loan Document to which it is a
party, except those that have been obtained and such matters relating to
performance as would ordinarily be done in the ordinary course of business after
the Effective Date.

 

SECTION 4.04 No Breach or Violation of Agreements or Restrictions, Etc.  Neither
the execution and delivery of, nor the incurrence and performance by any Loan
Party of its obligations under, the Loan Documents to which it is a party, nor
the extensions of credit contemplated by the Loan Documents, will (a) breach or
violate any applicable Requirement of Law, (b) result in any breach or violation
of any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of its property or assets (other than Liens
created or contemplated by this Agreement) pursuant to the terms of, any
indenture, mortgage, deed of trust, agreement or other instrument to which it or
any of the Subsidiaries is party or by which any of its properties or assets, or
those of any of the Subsidiaries is bound or to which it is subject, except for
breaches, violations and defaults under clauses (a) and (b) that neither
individually nor in the aggregate could reasonably be expected to result in a
Material Adverse Effect, or (c) violate any provision of the organizational
documents of such Loan Party.

 

SECTION 4.05 Properties.  Each of the Borrower and the Material Subsidiaries has
good title to, or valid leasehold or other interests in, all its real and
personal property material to its business free of all Liens securing
Indebtedness except for such Liens permitted under Section 6.02.

 

SECTION 4.06 Litigation and Environmental Matters.  (a) Except as disclosed in
the most recent Annual Report on Form 10-K delivered by the Borrower to the
Lenders, there is no action, suit or proceeding by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of the Material Subsidiaries
as to which there is a reasonable possibility of an adverse determination and
that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect.

 

(a)                                 Except as disclosed in the most recent
Annual Report on Form 10-K delivered by the Borrower to the Lenders, the
associated liabilities and costs of the Borrower’s compliance with Environmental
Laws (including any capital or operating expenditures required for clean-up or
closure of properties currently or previously owned, any capital or operating
expenditures required to achieve or maintain compliance with environmental
protection standards imposed by Environmental Laws or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat, any costs or
liabilities in connection with off-site disposal of wastes or Hazardous
Materials, and any actual or potential liabilities to third parties, including
employees, and any related costs and expenses) are unlikely to result in a
Material Adverse Effect.

 

SECTION 4.07 Financial Statements.

 

(a)                                 The consolidated balance sheet of the
Borrower and the Subsidiaries as at December 31, 2013 and the related
consolidated statements of income, comprehensive income, shareholders’ equity
and cash flows of the Borrower and the Subsidiaries for the fiscal year ended on
said date, with the opinion thereon of PricewaterhouseCoopers LLP and set forth
in the Borrower’s 2013 Annual Report on Form 10-K, as filed with the SEC, fairly
present, in all material respects, the consolidated financial position of the
Borrower and the Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year in accordance with GAAP.

 

(b)                                 The unaudited consolidated balance sheets of
the Borrower and the Subsidiaries as at March 31, 2014 and June 30, 2014 and the
related consolidated statements of income and cash flows

 

44

--------------------------------------------------------------------------------


 

of the Borrower and the Subsidiaries for the three month period ended on such
date and set forth in the Borrower’s Quarterly Report on Form 10-Q for its
fiscal quarter then ended, as filed with the SEC, fairly present, in all
material respects, the consolidated financial position of the Borrower and the
Subsidiaries as of such date and their consolidated results of their operations
cash flows for the applicable time period ended on said date (subject to the
absence of footnotes and to normal year-end and audit adjustments), in
accordance with GAAP applied on a basis consistent with the financial statements
referred to in Section 4.07(a).

 

(c)                                  After the Closing Date and since the date
of the most recent Annual Report on Form 10-K delivered by the Borrower to the
Lenders, there has been no material adverse change in the business, assets,
liabilities or financial condition of the Borrower and the Subsidiaries, taken
as a whole.

 

SECTION 4.08 Disclosure.  As of the Effective Date only, information heretofore
furnished by the Borrower to the Administrative Agent or any Lender for purposes
of or in connection with this Agreement or any transaction contemplated hereby,
together with the Executive Summary is, when taken as a whole, true and accurate
in all material respects on the date as of which such information is stated or
certified.  The Executive Summary and the reports, financial statements,
certificates or other written information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
syndication or negotiation of this Agreement or delivered hereunder (as modified
or supplemented by other information so furnished) on or prior to the Effective
Date, when taken as a whole, do not contain any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to any projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed by the Borrower to be reasonable at the time (it being
recognized, however, that projections as to future events are not to be viewed
as facts and that the actual results during the period or periods covered by any
projects may materially different from the projected results).

 

SECTION 4.09 Investment Company Act.  The Borrower is not, and no Loan Party is
required to register as, an “investment company,” as such term is defined in the
Investment Company Act of 1940, as amended.

 

SECTION 4.10 ERISA.  Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each Plan,
except where the failure to so fulfill such obligations and such noncompliance
could individually, or together with all such failures to fulfill such
obligations and all such noncompliance could reasonably be expected to result in
a Material Adverse Effect.  No member of the ERISA Group has (i) sought a waiver
of the minimum funding standard under Section 412 of the Code in respect of any
Plan, (ii) failed to make any contribution or payment to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Code or (iii) incurred any liability under Title IV of ERISA other
than a liability to the PBGC for premiums under Section 4007 of ERISA, which
waiver, failure, amendment or liability individually, or collectively with all
such waivers, failures, amendments or liabilities, could reasonably be expected
to result in a Material Adverse Effect.

 

SECTION 4.11 Tax Returns and Payments.  The Borrower and the Material
Subsidiaries have caused to be filed all federal income Tax returns and other
material Tax returns, statements and reports (or obtained extensions with
respect thereto) which are required to be filed and have paid or deposited or
made adequate provision in accordance with GAAP for the payment of all Taxes
(including

 

45

--------------------------------------------------------------------------------


 

estimated Taxes shown on such returns, statements and reports) which are shown
to be due pursuant to such returns, except for Taxes being contested in good
faith by appropriate proceedings for which adequate reserves in accordance with
GAAP have been created on the books of the Borrower and the Subsidiaries and
where the failure to pay such Taxes (individually or in the aggregate for the
Borrower and the Subsidiaries) would not have a Material Adverse Effect.

 

SECTION 4.12 Compliance with Laws and Agreements.  Each of the Borrower and the
Material Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate for the Borrower and the
Material Subsidiaries, could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 4.13 Purpose of Loans.

 

(a)                                 All proceeds of the Loans will be used for
the purposes set forth in Section 5.07.

 

(b)                                 Neither the Borrower nor any agent acting on
its behalf has taken or will take any action which might cause this Agreement or
any other Loan Document to violate Regulation T, Regulation U, Regulation X, or
any other regulation of the Board or to violate the Exchange Act.  Margin stock
does not constitute more than 25% of the assets of the Borrower, or of the
Borrower and the Subsidiaries on a consolidated basis, and the Borrower does not
intend or foresee that it will ever do so.

 

SECTION 4.14 Foreign Assets Control Regulations, etc.  (a)  To the extent
applicable, no part of the proceeds of the Loans will (i) be used to violate in
any material respect the Trading with the Enemy Act, as amended, or (ii) be
used, directly or indirectly or made available to any subsidiary, joint venture
partner or any other Person to fund any activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is,
or whose government is, at the time of making such Loans, the subject of any
sanctions administered or enforced by the U.S. Department of Treasury’s Office
of Foreign Assets Control or the U.S. Department of State (collectively,
“Sanctions”).

 

(b)                                 Neither the Borrower nor any Subsidiary,
nor, to the knowledge of the Borrower, any director, officer, employee, agent,
affiliate or representative of the Borrower or any Subsidiary is a Person that
is, or is owned or controlled by, a Person that is (A) the subject of any
Sanctions or (B) located, organized or resident in a country or territory that
is, or whose government is, the subject of Sanctions.  The Borrower and the
Subsidiaries are in compliance, in all material respects, with the Patriot Act.

 

(c)                                  No part of the proceeds of the Loans will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Laws, to the extent the Anti-Corruption Laws apply to the
Borrower or one of the Subsidiaries.

 

SECTION 4.15 Solvency.  On the Closing Date, after giving effect to the
Transactions, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

 

ARTICLE V
AFFIRMATIVE COVENANTS

 

From the Closing Date until the principal of and interest on each Loan and all
fees payable hereunder shall have been paid in full, the Borrower covenants and
agrees with the Lenders that:

 

46

--------------------------------------------------------------------------------


 

SECTION 5.01 Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent:

 

(a)                                 within ten days after the date in each
fiscal year on which the Borrower is required to file its Annual Report on
Form 10-K with the SEC or, if earlier, 100 days after the end of each fiscal
year (i) such Annual Report, and (ii) its audited consolidated balance sheet and
the related consolidated statements of income, comprehensive income, operations,
shareholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures as of the end of and for the
previous fiscal year, all reported on by, and accompanied by an opinion (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of their audit) of,
PricewaterhouseCoopers LLP, or other independent public accountants of
recognized national standing to the effect that such consolidated financial
statements present fairly in all material respects the financial position,
results of operations and cash flows of the Borrower and the Subsidiaries on a
consolidated basis in accordance with GAAP; provided, however, that (x) the
Borrower shall be deemed to have furnished said Annual Report on Form 10-K for
purposes of clause (i) if it shall have timely made the same available on
“EDGAR” and/or on its home page on the worldwide web (at the date of this
Agreement located at http://www.kindermorgan.com) and complied with the last
grammatical paragraph of this Section 5.01 in respect thereof, and (y) if said
Annual Report contains such consolidated balance sheet and such consolidated
statements of results of income, comprehensive income, shareholders’ equity and
cash flows, and the report thereon of such independent public accountants
(without qualification or exception, and to the effect, as specified above), the
Borrower shall not be required to comply with clause (ii);

 

(b)                                 within five days after each date in each
fiscal year on which the Borrower is required to file a Quarterly Report on
Form 10-Q with the SEC or, if earlier, 50 days after the end of each fiscal
quarter (i) such Quarterly Report, and (ii) its consolidated balance sheet and
the related consolidated statements of income and cash flows as of the end of
and for the fiscal quarter to which said Quarterly Report relates and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures as of the end and for the corresponding period or periods of
the previous fiscal year, all certified by a Responsible Officer as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes; provided, however, that (x) the Borrower shall be deemed
to have furnished said Quarterly Report for purposes of clause (i) if it shall
have timely made the same available on “EDGAR” and/or on its home page on the
worldwide web (at the date of this Agreement located at
http://www.kindermorgan.com) and complied with the last grammatical paragraph of
this Section 5.01 in respect thereof, and (y) if said Quarterly Report contains
such consolidated balance sheet and consolidated statements of income and cash
flows, and such certifications, the Borrower shall not be required to comply
with clause (ii);

 

(c)                                  simultaneously with the delivery of each
set of financial statements referred to in clauses (a) and (b) above, a
certificate in substantially the form of Exhibit 5.01 signed by an authorized
financial or accounting officer of the Borrower (i) setting forth in reasonable
detail the calculations required to establish whether the Borrower was in
compliance with the requirements of Section 6.07, (ii) (A) in the case of the
first set of financial statements delivered following the Closing Date, setting
forth a list of the Material Subsidiaries, and (B) in the case of each set of
financial statements delivered thereafter, an update of any change in the list
of the Material Subsidiaries or stating that there has been no such change, and
(iii) stating whether any Default or Event of Default exists on the date of such
certificate and, if any Default or Event of Default then exists, setting forth
the details thereof and the action which the Borrower is taking or proposes to
take with respect thereto;

 

47

--------------------------------------------------------------------------------


 

(d)                                 prompt written notice of the following:

 

(i)                                     the occurrence of any Default or Event
of Default; and

 

(ii)                                  any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect;

 

(each notice delivered under this Section 5.01(d) to be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto);

 

(e)                                  without duplication of any other
requirement of this Section 5.01, promptly upon the mailing thereof to the
public shareholders of the Borrower generally, copies of all financial
statements, reports and proxy statements so mailed;

 

(f)                                   promptly upon the filing thereof with the
SEC, copies of all registration statements (other than the exhibits thereto and
any registration statements on Form S-8 or its equivalent) and reports on
Form 8-K which the Borrower shall have filed with the SEC;

 

(g)                                  if and when any member of the ERISA Group
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) (other than such event as to which the
30-day notice requirement is waived) with respect to any Plan which would
reasonably be expected to constitute grounds for a termination of such Plan
under Title IV of ERISA, or knows that the plan administrator of any Plan has
given or is required to give notice of any such reportable event, a copy of the
notice of such reportable event given or required to be given to the PBGC;
(ii) receives notice of complete or partial material withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent, is in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA) or has been terminated, a copy
of such notice; (iii) receives notice from the PBGC under Title IV of ERISA of
an intent to terminate, impose liability (other than for premiums under
Section 4007 of ERISA) in respect of, or appoint a trustee to administer any
Plan, a copy of such notice; (iv) applies for a waiver of the minimum funding
standard under Section 412 of the Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the chief financial officer or the chief accounting officer of
the Borrower setting forth details as to such occurrence and action, if any,
which the Borrower or applicable member of the ERISA Group is required or
proposes to take; and

 

(h)                                 from time to time such other information
(other than projections) regarding the business, affairs or financial condition
of the Borrower or any Subsidiary as the Required Lenders or the Administrative
Agent may reasonably request.

 

Information required to be delivered pursuant to Section 5.01(a), 5.01(b) or
5.01(f) above shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Administrative Agent and the Lenders that such
information has been posted on “EDGAR” or the Borrower’s website or another
website identified in such notice and accessible by the Administrative Agent and
the Lenders without charge (and the Borrower hereby agrees to provide such
notice); provided that such notice may be included in a certificate delivered
pursuant to Section 5.01(c).

 

48

--------------------------------------------------------------------------------


 

SECTION 5.02 Existence, Conduct of Business.  The Borrower will, and will cause
each of the Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, except where the failure to do so (individually
or collectively with all such failures) could not reasonably expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.03 Payment of Obligations.  The Borrower will, and will cause each of
the Material Subsidiaries to, pay, before the same shall become delinquent or in
default, its Indebtedness and Tax liabilities but excluding Indebtedness (other
than the Obligations) that is not in excess of $150,000,000, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Material Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP or (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.04 Maintenance of Properties; Insurance.

 

(a)                                 The Borrower will keep, and will cause each
Material Subsidiary to keep, all property material to the conduct its business
(taken as a whole) in good working order and condition, ordinary wear and tear
excepted, in the reasonable judgment of the Borrower.

 

(b)                                 The Borrower will maintain or cause to be
maintained with, in the good faith judgment of the Borrower, financially sound
and reputable insurers, or through self-insurance, insurance with respect to its
properties and business and the properties and businesses of the Subsidiaries
against loss or damage of the kinds customarily insured against by business
enterprises of established reputation engaged in the same or similar business
and similarly situated, of such types and in such amounts as are customarily
carried under similar circumstances by such other corporations. Such insurance
may include self-insurance or be subject to co-insurance, deductibility or
similar clauses which, in effect, result in self-insurance of certain losses,
provided that such self-insurance is in accord with the approved practices of
business enterprises of established reputation similarly situated and adequate
insurance reserves are maintained in connection with such self-insurance, and,
notwithstanding the foregoing provisions of this Section 5.04 the Borrower or
any Subsidiary may effect workers’ compensation or similar insurance in respect
of operations in any state or other jurisdiction any through an insurance fund
operated by such state or other jurisdiction or by causing to be maintained a
system or systems of self-insurance in accord with applicable laws.

 

SECTION 5.05 Books and Records; Inspection Rights.  The Borrower will, and will
cause each of the Material Subsidiaries to, keep, in accordance with GAAP, books
of record and account.  The Borrower will, and will cause each of the Material
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice during normal business hours,
and, if the Borrower shall so request, in the presence of a Responsible Officer
or an appointee of a Responsible Officer, at the expense of the Administrative
Agent or such Lender (unless an Event of Default exists, in which event the
expense shall be that of the Borrower) to visit and inspect its properties, to
examine and make extracts from its books and records (subject to compliance with
confidentiality agreements and applicable copyright law), and to discuss its
affairs, finances and condition with its officers, all at such times, and as
often, as reasonably requested, but unless an Event of Default exists, no more
frequently than once during each calendar year.

 

SECTION 5.06 Compliance with Laws.  The Borrower will, and will cause each of
the Material Subsidiaries to, comply with all Requirements of Law applicable to
it or its property, except

 

49

--------------------------------------------------------------------------------


 

where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.07 Use of Proceeds.  The proceeds of the Loans will be used only to
(a) fund the cash consideration of the Acquisition pursuant to the Merger
Agreements, (b) retire term loans outstanding under the Existing Credit
Agreement and (c) pay the fees and expenses incurred in connection with the
Transactions.

 

SECTION 5.08 Additional Guarantors.  The Borrower shall cause each Subsidiary
(other than any Excluded Subsidiary) formed or otherwise purchased or acquired
after the Closing Date (including each Subsidiary that ceases to constitute an
Excluded Subsidiary after the Closing Date) to execute a supplement to the
Guaranty and become a Guarantor within 45 days of the occurrence of the
applicable event specified in this Section 5.08 (or such longer period of time
as the Administrative Agent shall reasonably agree).

 

ARTICLE VI
NEGATIVE COVENANTS

 

From the Closing Date until the principal of and interest on each Loan and all
fees payable hereunder have been paid in full, the Borrower covenants and agrees
with the Lenders that:

 

SECTION 6.01 Indebtedness of Non-Guarantor Subsidiaries.  The Borrower will not
permit any Subsidiary that is not a Guarantor (each a “Non-Guarantor
Subsidiary”) to create, incur or assume Indebtedness other than the following:

 

(a)                                 Indebtedness existing as of the Effective
Date and set forth on Schedule 6.01 (provided that to the extent that any change
occurs between the Effective Date and the Closing Date solely with respect to
Indebtedness of a Non-Guarantor Subsidiary that such Non-Guarantor Subsidiary is
not prohibited from incurring pursuant to the terms of the Merger Agreements (as
each of them is in effect on the date hereof) which would make the contents of
Schedule 6.01 to be incomplete as of the Closing Date as a result thereof, the
Borrower may deliver to the Administrative Agent an updated version of such
Schedule on or prior to the Closing Date to reflect such additional
Indebtedness, which updated version shall replace the version of such Schedule
delivered on the Effective Date without any requirement for any amendment or
consent by the Administrative Agent or any Lender) and any Indebtedness incurred
to refund, extend, refinance or otherwise replace such Indebtedness; provided
that the principal amount of such Indebtedness does not exceed the principal
amount of Indebtedness refinanced (plus the amount of penalties, premiums, fees,
accrued interest and reasonable expenses and other obligations incurred
therewith) at the time of the refinancing;

 

(b)                                 Indebtedness owing to the Borrower or its
Subsidiaries;

 

(c)                                  Indebtedness that is (or was) secured by
Liens permitted pursuant to Section 6.02(b) or (c) and any Indebtedness incurred
to refund, extend, refinance or otherwise replace such Indebtedness; provided,
that the principal amount of such Indebtedness does not exceed the principal
amount of Indebtedness refinanced (plus the amount of penalties, premiums, fees,
accrued interest and reasonable expenses and other obligations incurred
therewith) at the time of refinancing;

 

(d)                                 (i) Indebtedness attaching to any property
or asset prior to the acquisition thereof by any Non-Guarantor Subsidiary or of,
or attaching to any property or asset of, any Person that becomes a
Non-Guarantor Subsidiary after the date hereof prior to the time such Person
becomes a Non-Guarantor Subsidiary, in each case, outstanding prior to the
acquisition of such property or asset or such Person

 

50

--------------------------------------------------------------------------------


 

becoming a Non-Guarantor Subsidiary; provided that such Indebtedness was not
incurred in contemplation of or in connection with such acquisition or such
Person becoming a Non-Guarantor Subsidiary, as the case may be and (ii) and any
Indebtedness incurred to refund, extend, refinance or otherwise replace such
Indebtedness (plus the amount of penalties, premiums, fees, accrued interest and
reasonable expenses and other obligations incurred therewith);

 

(e)                                  Indebtedness of Foreign Subsidiaries; and

 

(f)                                   Indebtedness of Non-Wholly-owned
Subsidiaries.

 

SECTION 6.02 Liens.  The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien securing Indebtedness on
any property or asset now owned or hereafter acquired by it except:

 

(a)                                 Liens existing as of the Effective Date
(and, to the extent that any change occurs between the Effective Date and the
Closing Date solely with respect to a Lien that is permitted to be created,
incurred, assumed or permitted to exist pursuant to the terms of the Merger
Agreements (as each of them is in effect on the date hereof), such additional
new Lien existing as of the Closing Date) (including any replacement, extension
or renewal of any such Lien permitted upon or in the same assets (other than
after acquired property that is affixed or incorporated into the property
covered by such Lien) theretofore subject to such Lien or the replacement,
extension or renewal (without increase in the amount or change in any direct or
contingent obligor except to the extent otherwise permitted hereunder) of the
Indebtedness secured thereby);

 

(b)                                 Liens securing (A) Capital Lease
Obligations, or (B) Indebtedness incurred to finance the acquisition,
construction, expansion or improvement of any fixed or capital assets of the
Borrower or its Subsidiaries; provided that (x) such Liens attach at all times
only to the assets so financed except for accessions to such property,
improvements thereof and general intangibles relating thereto, and the proceeds
and the products thereof and (y) individual financings of equipment provided by
one lender may be cross collateralized to other financings of equipment provided
by such lender;

 

(c)                                  Liens existing on any property or asset
prior to the acquisition thereof by the Borrower or any Subsidiary or existing
on any property or asset of any Person that becomes a Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary, in each case,
pursuant to security documents in effect prior to the acquisition of such
property or asset or such Person becoming a Subsidiary (“Existing Security
Documents”), and securing Indebtedness whose incurrence, for purposes of this
Agreement, by virtue of acquisition of such property or asset, or by virtue of
such Person so becoming a Subsidiary, would not result in a violation of
Section 6.07; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Borrower or any Subsidiary except to the extent such Lien attaches to such
property or assets pursuant to Existing Security Documents, (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof.  For purposes of this Section 6.02(c), the
Indebtedness so secured shall be deemed to have been incurred on the last day of
the fiscal quarter then most recently ended; and

 

(d)                                 Liens, not otherwise permitted by the
foregoing clauses (a) and (b), securing Indebtedness in an aggregate amount not
exceeding 15% of Consolidated Net Tangible Assets.

 

51

--------------------------------------------------------------------------------


 

SECTION 6.03 Fundamental Changes.  The Borrower will not, and will not permit
any Material Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all (or substantially all) of its assets, or all or substantially
all of the stock of or other equity interest in any of the Material Subsidiaries
(in each case, whether now owned or hereafter acquired), or liquidate or
dissolve, unless: (a) at the time thereof and immediately after giving effect
thereto no Event of Default or Default shall have occurred and be continuing;
and (b) (i) the Borrower or a Material Subsidiary is the surviving entity or the
recipient of the assets so sold, transferred, leased or otherwise disposed of in
any such sale, transfer, lease or other disposition of assets, provided, that no
such merger, consolidation, sale, transfer, lease or other disposition shall
have the effect of releasing the Borrower from any of the Obligations or
(ii) such merger, consolidation, sale, transfer, lease or other disposition,
when taken together with all other consolidations, mergers or sales of assets by
the Borrower or any Material Subsidiary since the Effective Date, shall not
result in the disposition by the Borrower and the Material Subsidiaries of
assets in an amount that would constitute all or substantially all of the
consolidated assets of the Borrower and the Material Subsidiaries.

 

SECTION 6.04 Restricted Payments.  The Borrower will not declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment except
(a) distributions with respect to the Capital Stock of the Borrower, so long as
both before and after the making of such distribution, no Event of Default shall
have occurred and be continuing, (b) any Capital Stock split, Capital Stock
reverse split, dividend of Borrower Capital Stock or similar transaction will
not constitute a Restricted Payment, and (c) acquisitions by officers, directors
and employees of the Borrower of equity interests in the Borrower through
cashless exercise of options pursuant to, and in accordance with the terms of,
management and/or employee stock plans, stock subscription agreements or
shareholder agreements.

 

SECTION 6.05 Transactions with Affiliates.  The Borrower will conduct, and cause
each of the Subsidiaries to conduct, all transactions with any of its Affiliates
(other than the Borrower or the Subsidiaries) on terms that are substantially as
favorable to the Borrower or such Subsidiary as it would obtain in a comparable
arm’s-length transaction with a Person that is not an Affiliate, provided that
the foregoing shall be deemed to be satisfied with respect to any transaction
that is approved by a majority of the independent members of the Borrower’s
board of directors, or of a committee thereof consisting solely of independent
directors, and provided, further that the foregoing restrictions shall not apply
to:

 

(a)                                 the payment of customary fees for
management, consulting and financial services rendered to the Borrower and the
Subsidiaries and (ii) customary investment banking fees paid for services
rendered to the Borrower and the Subsidiaries in connection with divestitures,
acquisitions, financings and other transactions;

 

(b)                                 transactions permitted by Section 6.04;

 

(c)                                  the payment of any fees or expenses
incurred or paid by the Borrower or any of its Subsidiaries in connection with
the Transactions, this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby;

 

(d)                                 the issuance of Capital Stock of the
Borrower to the management of the Borrower or any of its Subsidiaries in
connection with the Transactions or pursuant to arrangements described in clause
(f) of this Section 6.05;

 

(e)                                  loans, advances, provision of credit
support and other investments by (or to) the Borrower and the Subsidiaries;

 

52

--------------------------------------------------------------------------------


 

(f)                                   employment and severance arrangements
among the Borrower and the Subsidiaries and their respective officers and
employees in the ordinary course of business;

 

(g)                                  payments by the Borrower and the
Subsidiaries pursuant to tax sharing agreements among the Borrower and the
Subsidiaries on customary terms to the extent attributable to the ownership or
operation of the Borrower and the Subsidiaries;

 

(h)                                 the payment of customary fees and reasonable
out of pocket costs to, and indemnities provided on behalf of, directors,
managers, consultants, officers and employees of the Borrower and the
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of the Borrower and the Subsidiaries; and

 

(i)                                     transactions pursuant to agreements set
forth on Schedule 6.05 (provided that to the extent that any change occurs
between the Effective Date and the Closing Date solely with respect to a
transaction with any Affiliate that such Person is not prohibited from entering
into pursuant to the terms of the Merger Agreements (as each of them is in
effect on the date hereof) which would make the contents of Schedule 6.05 to be
incomplete as of the Closing Date as a result thereof, the Borrower may deliver
to the Administrative Agent an updated version of such Schedule on or prior to
the Closing Date to reflect such transaction, which updated version shall
replace the version of such Schedule delivered on the Effective Date without any
requirement for any amendment or consent by the Administrative Agent or any
Lender) or any amendment thereto to the extent such an amendment is not adverse,
taken as a whole, to the Lenders in any material respect.

 

SECTION 6.06 Restrictive Agreements.  The Borrower will not, and will not permit
any of the Material Subsidiaries that are not Guarantors to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon the ability
of any non-Guarantor Material Subsidiary to pay dividends or other distributions
with respect to any shares of its Capital Stock or to make or repay loans
(including subordinate loans) or advances to the Borrower or any Guarantor,
provided that the foregoing shall not apply to (a) restrictions and conditions
imposed by law or by this Agreement, (b) customary restrictions and conditions
contained in agreements relating to the sale of all or substantially all of the
Capital Stock or assets of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (c) restrictions and conditions existing on
the date hereof identified on Schedule 6.06 (provided that to the extent that
any change occurs between the Effective Date and the Closing Date solely with
respect to any such restrictive agreement or arrangement that such Person is not
prohibited from entering into, incurring or permitting to exist pursuant to the
terms of the Merger Agreements (as each of them is in effect on the date hereof)
which would make the contents of Schedule 6.06 to be incomplete as of the
Closing Date as a result thereof, the Borrower may deliver to the Administrative
Agent an updated version of such Schedule on or prior to the Closing Date to
reflect such additional restrictive agreement, which updated version shall
replace the version of such Schedule delivered on the Effective Date without any
requirement for any amendment or consent by the Administrative Agent or any
Lender) (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition) and
(d) restrictions or conditions contained in, or existing by reason of, any
agreement or instrument relating to any Subsidiary at the time such Subsidiary
was merged or consolidated with or into, or acquired by, the Borrower or a
Subsidiary or became a Subsidiary and not created in contemplation thereof.

 

SECTION 6.07 Ratio of Consolidated Net Indebtedness to Consolidated EBITDA. 
Commencing with the last day of the first full fiscal quarter following the
Closing Date and on the last day of each fiscal quarter ended thereafter, the
Borrower will not permit the ratio of Consolidated Net

 

53

--------------------------------------------------------------------------------


 

Indebtedness to Consolidated EBITDA for the most recent four full fiscal
quarters ended as of the last day of such applicable fiscal quarter, to exceed
6.50 to 1.00.

 

In addition, for purposes of this Section 6.07, Hybrid Securities up to an
aggregate amount of 5% of Total Capitalization (after giving effect to the
following exclusion) shall be excluded from Consolidated Net Indebtedness.

 

ARTICLE VII
EVENTS OF DEFAULT

 

SECTION 7.01 Events of Default and Remedies.  If any of the following events
(“Events of Default”) shall occur and be continuing:

 

(a)                                 the principal of any Loan shall not be paid
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable by a Loan Party under this Agreement or any other Loan Document shall
not be paid, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five Business Days;

 

(c)                                  any representation or warranty made or, for
purposes of Article III, deemed made by or on behalf of the Borrower herein, at
the direction of the Borrower or by any Loan Party in any other Loan Document or
in any document, certificate or financial statement delivered in connection with
this Agreement or any other Loan Document shall prove to have been incorrect in
any material respect when made or deemed made or reaffirmed, as the case may be;

 

(d)                                 the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.01(d)(i),
5.02 (with respect to the Borrower’s existence) or 5.07 or in Article VI;

 

(e)                                  any Loan Party shall fail to perform or
observe any other term, covenant or agreement contained in this Agreement (other
than those specified in Section 7.01(a), Section 7.01(b) or Section 7.01(d)) or
any other Loan Document to which it is a party and, in any event, such failure
shall remain unremedied for 30 calendar days after the earlier of (i) written
notice of such failure shall have been given to the Borrower by the
Administrative Agent or any Lender or, (ii) a Responsible Officer of the
Borrower becomes aware of such failure;

 

(f)                                   other than as specified in
Section 7.01(a) or (b), (i) the Borrower or any Subsidiary fails to make
(whether as primary obligor or as guarantor or other surety) any payment of
principal of, or interest or premium, if any, on any item or items of
Indebtedness (other than as specified in Section 7.01(a) or Section 7.01(b)) or
any payment in respect of any Hedging Agreement, in each case when the same
becomes due and payable (whether by scheduled maturity, required payment or
prepayment, acceleration, demand or otherwise), beyond any period of grace
provided with respect thereto (not to exceed 30 days); provided that the
aggregate outstanding principal amount of all Indebtedness or payment
obligations in respect of all Hedging Agreements as to which such a payment
default shall occur and be continuing is equal to or exceeds $150,000,000, or
(ii) the Borrower or any Subsidiary fails to duly observe, perform or comply
with any agreement with any Person or any term or condition of any instrument,
if such failure, either individually or in the aggregate, shall have resulted in

 

54

--------------------------------------------------------------------------------


 

the acceleration of the payment of Indebtedness with an aggregate face amount
which is equal to or exceeds $150,000,000; provided that this
Section 7.01(f) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, so long as such Indebtedness is paid in full when due;

 

(g)                                  an involuntary case shall be commenced or
an involuntary petition shall be filed seeking (i) liquidation, reorganization
or other relief in respect of the Borrower or any Material Subsidiary or its
debts, or of a substantial part of its assets, under any Debtor Relief Laws or
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(h)                                 the Borrower or any Material Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, winding-up, reorganization or other relief under any Debtor Relief
Laws, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 7.01(g),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(i)                                     the Borrower or any Material Subsidiary
shall become unable, admit in writing or fail generally to pay its debts as they
become due;

 

(j)                                    one or more judgments for the payment of
money in an aggregate amount in excess of $150,000,000 shall be rendered against
the Borrower, any Subsidiary or any combination thereof and the same shall
(x) not be covered by insurance and (y) remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Subsidiary to enforce any such judgment;

 

(k)                                 a Change in Control shall occur;

 

(l)                                     any member of the ERISA Group shall fail
to pay when due an amount which it shall have become liable to pay under Title
IV of ERISA; or notice of intent to terminate a Plan shall be filed under Title
IV of ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer any Plan; or a condition shall exist by reason of which
the PBGC would be entitled to obtain a decree adjudicating that any Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which could cause one or more members of the ERISA
Group to incur a current payment obligation; and in each of the foregoing
instances such condition could reasonably be expected to result in a Material
Adverse Effect;

 

then, and in any such event, and at any time thereafter (but for the avoidance
of doubt, in each case, not prior to the Closing Date, it being acknowledged and
agreed by the parties hereto that the absence of any Default or Event of Default
shall not be a condition precedent to the occurrence of the Closing Date) if any
Event of Default shall then be continuing, the Administrative Agent, may, and
upon the written request of the Required Lenders shall, by written notice
(including notice sent by telecopy or electronic

 

55

--------------------------------------------------------------------------------


 

mail) to the Borrower (a “Notice of Default”) take any or all of the following
actions, without prejudice to the rights of the Administrative Agent, any Lender
or other holder of any of the Obligations to enforce its claims against the
Borrower (provided that, if an Event of Default specified in Section 7.01(g) or
Section 7.01(h) shall occur with respect to the Borrower or any Material
Subsidiary, the actions described in clauses (i), (ii) and (v) below shall occur
automatically without the giving of any Notice of Default): (i) declare the
principal of and any accrued interest in respect of all Loans, and all the other
Obligations owing hereunder and under the other Loan Documents, to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
notice of demand or of dishonor and nonpayment, protest, notice of protest,
notice of intent to accelerate, declaration or notice of acceleration or any
other notice of any kind, all of which are hereby waived by the Borrower; and
(ii) exercise any rights or remedies under the Loan Documents.

 

ARTICLE VIII
THE ADMINISTRATIVE AGENT

 

SECTION 8.01 Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints Barclays Bank PLC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders and, except as specifically provided in
Section 8.06(a) and (b), the Borrower shall not have rights as a third-party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

SECTION 8.02 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

SECTION 8.03 Exculpatory Provisions.

 

(a)                                 The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature. 
Without limiting the generality of the foregoing, the Administrative Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be

 

56

--------------------------------------------------------------------------------


 

expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 9.02 and
9.03) or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default. is
given to the Administrative Agent in writing by the Borrower or a Lender.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default or the enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

SECTION 8.04 Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

SECTION 8.05 Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall

 

57

--------------------------------------------------------------------------------


 

apply to their respective activities in connection with the syndication of the
bridge credit facility provided for herein as well as activities as
Administrative Agent.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub agents.

 

SECTION 8.06 Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right to
appoint a successor, subject to (so long as no Default or Event of Default
exists) the prior written consent of the Borrower (which consent will not be
unreasonably withheld or delayed), which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), subject to (so long as no Default or Event of Default exists) the prior
written consent of the Borrower (which consent will not be unreasonably
withheld), on behalf of the Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above.  Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and,  subject to (so long as no Default or Event of Default exists) the
prior written consent of the Borrower (which consent will not be unreasonably
withheld or delayed), appoint a successor.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents.  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any

 

58

--------------------------------------------------------------------------------


 

actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.

 

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders.

 

(a)                                 Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

(b)                                 Each Lender acknowledges that Simpson
Thacher & Bartlett LLP is acting in this transaction as special legal counsel to
the Administrative Agent only.  Each Lender will consult with its own legal
counsel to the extent it deems necessary with this Agreement and the other Loan
Documents and the matters contemplated herein and therein.

 

SECTION 8.08 INDEMNIFICATION.  THE LENDERS AGREE TO INDEMNIFY THE ADMINISTRATIVE
AGENT, THE ARRANGER, THE SYNDICATION AGENTS AND THE DOCUMENTATION AGENTS RATABLY
IN ACCORDANCE WITH THEIR APPLICABLE PERCENTAGES FOR THE INDEMNITY MATTERS AS
DESCRIBED IN SECTION 9.03 TO THE EXTENT NOT INDEMNIFIED OR REIMBURSED BY THE
BORROWER UNDER SECTION 9.03, BUT WITHOUT LIMITING THE OBLIGATIONS OF THE
BORROWER UNDER SAID SECTION 9.03 AND FOR ANY AND ALL OTHER LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS OF ANY KIND AND NATURE WHATSOEVER WHICH MAY BE IMPOSED
ON, INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY
SYNDICATION AGENT OR ANY DOCUMENTATION AGENT IN ANY WAY RELATING TO OR ARISING
OUT OF:  (A) THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT CONTEMPLATED BY OR
REFERRED TO HEREIN OR THE TRANSACTIONS CONTEMPLATED HEREBY, BUT EXCLUDING,
UNLESS A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, NORMAL
ADMINISTRATIVE COSTS AND EXPENSES INCIDENT TO THE PERFORMANCE OF ITS AGENCY
DUTIES, IF ANY, HEREUNDER OR UNDER ANY SUCH OTHER LOAN DOCUMENT OR (B) THE
ENFORCEMENT OF ANY OF THE TERMS OF THIS AGREEMENT OR OF ANY OTHER LOAN DOCUMENT;
WHETHER OR NOT ANY OF THE FOREGOING SPECIFIED IN THIS SECTION 8.08 ARISES FROM
THE SOLE OR CONCURRENT NEGLIGENCE OF THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY
SYNDICATION AGENT OR ANY DOCUMENTATION AGENT, AS THE CASE MAY BE; PROVIDED THAT
NO LENDER SHALL BE LIABLE FOR ANY OF THE FOREGOING TO THE EXTENT THEY ARISE FROM
THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR UNLAWFUL CONDUCT OF THE
ADMINISTRATIVE AGENT, ANY ARRANGER, ANY SYNDICATION AGENT OR ANY DOCUMENTATION
AGENT AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND
NONAPPEALABLE JUDGMENT.

 

SECTION 8.09  No Reliance on Agents or other Lenders.  Each Lender acknowledges
and agrees that it has, independently and without reliance on the Administrative
Agent, any Arranger, any Syndication Agent, any Documentation Agent or any other
Lender, and based on such documents and

 

59

--------------------------------------------------------------------------------


 

information as it has deemed appropriate, made its own credit analysis of the
Borrower and its Subsidiaries and its decision to enter into this Agreement, and
that it will, independently and without reliance upon the Administrative Agent,
any Arranger, any Syndication Agent, any Documentation Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement.  None of the Administrative Agent, the
Arranger, the Syndication Agents or the Documentation Agents shall be required
to keep itself informed as to the performance or observance by the Borrower of
this Agreement, the other Loan Documents or any other document referred to or
provided for herein or to inspect the properties or books of the Borrower. 
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
none of the Administrative Agent, the Arranger, the Syndication Agents or the
Documentation Agents shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the affairs, financial condition
or business of the Borrower (or any of its Affiliates) which may come into the
possession of the Administrative Agent, any Arranger, any Syndication Agent, any
Documentation Agent or any of their respective Affiliates.  In this regard, each
Lender acknowledges that Simpson Thacher & Bartlett LLP is acting in this
transaction as special counsel to the Administrative Agent only.  Each Lender
will consult with its own legal counsel to the extent that it deems necessary in
connection with this Agreement and other Loan Documents and the matters
contemplated herein and therein.

 

SECTION 8.10  Duties of Syndication Agents, Documentation Agents, Arranger. 
Notwithstanding the indemnity of the Syndication Agents, the Documentation
Agents and the Arranger contained in Section 8.08 and in Section 9.03, nothing
contained in this Agreement shall be construed to impose any obligation or duty
whatsoever on any Person named on the cover of this Agreement or elsewhere in
this Agreement as a Syndication Agent, a Documentation Agent, an Arranger, a
“lead arranger” or a “bookrunner”, other than those applicable to all Lenders as
such.

 

ARTICLE IX
MISCELLANEOUS

 

SECTION 9.01 Notices, Etc.

 

(a)                                 All notices, consents, requests, approvals,
demands and other communications (collectively “Communications”) provided for
herein shall be in writing (including facsimile Communications) and mailed,
telecopied or delivered:

 

(i)                                     if to the Borrower, to it at:

 

1001 Louisiana Street, Suite 1000

Houston, Texas 77002

Attention:                                         Anthony Ashley

Telecopy No.:                    (713) 445-8302;

 

With a copy to:

 

1001 Louisiana Street, Suite 1000

Houston, Texas 77002

Attention:                                         General Counsel

Telecopy No.:                    (713) 495-2877;

 

60

--------------------------------------------------------------------------------


 

(ii)                                  if to the Administrative Agent, to it at

 

℅   Barclays Bank PLC

745 Seventh Avenue

27th Floor

New York, NY 10019

Attention:  May Huang

Email:  may.huang@barclays.com / ltmny@Barclays.com

Phone:  212-526-0787

Telecopy No.:  212-526-5115

 

(i)                                     if to any other Lender, to it at its
address (or telecopy number) set forth in the Administrative Questionnaire
delivered by such Person to the Administrative Agent or in the Assignment and
Acceptance executed by such Person;

 

or, in the case of any party hereto, such other address or telecopy number as
such party may hereafter specify for such purpose by notice to the other
parties.

 

(b)                                 Communications to the Lenders hereunder may
be delivered or furnished by electronic communications (including electronic
mail and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c)                                  Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

 

(d)                                 Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.

 

(e)                                  Platform.

 

(i)                                     The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
available to the Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

 

The Platform is provided “as is” and “as available.”  The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Electronic Communications (as
defined below).  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in

 

61

--------------------------------------------------------------------------------


 

connection with the Communications or the Platform.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower or the
Administrative Agent’s transmission of communications through the Platform. 
“Electronic Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Loan Document or the transactions contemplated
therein which is distributed to the Administrative Agent or any Lender by means
of electronic communications pursuant to this Section, including through the
Platform.

 

SECTION 9.02 Waivers; Amendments; Releases.

 

(a)                                 No failure or delay by the Administrative
Agent or any Lender in exercising, and no course of dealing with respect to, any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. No notice
to or demand on the Borrower in any case shall entitle the Borrower to any other
or further notice or demand in similar or other circumstances.  No waiver of any
provision of this Agreement or consent to any departure therefrom shall in any
event be effective unless the same shall be permitted by Section 9.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent or
any Lender may have had notice or knowledge of such Default at the time.

 

(b)                                 No provision of this Agreement or any other
Loan Document (other than the Fee Letter, which may be amended by the parties
thereto) provision may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower (or to the
extent another Loan Party and not the Borrower is party thereto, such Loan
Party) and the Required Lenders or by the Borrower and the Administrative Agent
with the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan), or any interest thereon, or any
fees or other amounts payable hereunder, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.15(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) amend Section 2.18 without the consent of the Administrative Agent
and the Required Lenders, (vi) release all or substantially all of the value of
the Guarantees under the Guaranty or change any of the provisions of this
Section 9.02(b), or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided, further, that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent hereunder without the prior written consent of the
Administrative Agent.  Except as provided herein, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definition of “Required Lenders” will

 

62

--------------------------------------------------------------------------------


 

automatically be deemed modified accordingly for the duration of such period);
provided that any such amendment or waiver referred to in clauses (i) through
(vi) or the first of this Section 9.02(b) above or that would alter the terms
set forth in such proviso shall require the consent of such Defaulting Lender.

 

Notwithstanding the foregoing, the Administrative Agent and the Borrower may
amend any Loan Document to correct any obvious errors, mistakes, omissions,
defects or inconsistencies and such amendment shall become effective without any
further consent of any other party to such Loan Document other than the
Administrative Agent and the Borrower.

 

(c)                                  The Lenders hereby irrevocably agree that
the Guarantors shall be released from the Guarantee upon consummation of any
transaction not prohibited hereunder resulting in such Subsidiary ceasing to
constitute a Subsidiary or upon any Subsidiary becoming an Excluded Subsidiary. 
The Lenders hereby authorize the Administrative Agent to execute and deliver any
instruments, documents, and agreements necessary or desirable to evidence and
confirm the release of any Guarantor pursuant to the foregoing provisions of
this paragraph, all without the further consent or joinder of any Lender.

 

SECTION 9.03 Payment of Expenses, Indemnities, etc.  The Borrower agrees:

 

(a)                                 to pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facility provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof and (iii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

 

(b)                                 TO INDEMNIFY THE ADMINISTRATIVE AGENT, EACH
ARRANGER, EACH SYNDICATION AGENT, EACH DOCUMENTATION AGENT AND EACH LENDER AND
EACH OF THEIR AFFILIATES AND EACH OF THEIR OFFICERS, DIRECTORS, EMPLOYEES,
REPRESENTATIVES, AGENTS, ATTORNEYS, ACCOUNTANTS AND EXPERTS (“INDEMNIFIED
PARTIES”) FROM, HOLD EACH OF THEM HARMLESS AGAINST AND PROMPTLY UPON DEMAND PAY
OR REIMBURSE EACH OF THEM FOR, THE INDEMNITY MATTERS WHICH MAY BE REASONABLY
INCURRED BY OR ASSERTED AGAINST OR INVOLVE ANY OF THEM (WHETHER OR NOT ANY OF
THEM IS DESIGNATED A PARTY THERETO) AS A RESULT OF, ARISING OUT OF OR IN ANY WAY
RELATED TO (I) ANY ACTUAL OR PROPOSED USE BY THE BORROWER OF THE PROCEEDS OF ANY
OF THE LOANS, (II) THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN
DOCUMENTS, (III) THE OPERATIONS OF THE BUSINESS OF THE BORROWER AND THE
SUBSIDIARIES, (IV) THE FAILURE OF THE BORROWER OR ANY SUBSIDIARY TO COMPLY WITH
THE TERMS OF THIS AGREEMENT, OR WITH ANY REQUIREMENT OF LAW, (V) ANY INACCURACY
OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OF THE BORROWER SET FORTH IN
ANY OF THE LOAN DOCUMENTS (VI) THE ACQUISITION, OR (VII) ANY OTHER ASPECT OF THE
LOAN DOCUMENTS, INCLUDING THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL AND
ALL OTHER EXPENSES INCURRED IN CONNECTION WITH INVESTIGATING, DEFENDING OR
PREPARING TO DEFEND ANY SUCH ACTION, SUIT, PROCEEDING (INCLUDING ANY
INVESTIGATIONS, LITIGATION OR INQUIRIES) OR CLAIM AND INCLUDING ALL INDEMNITY
MATTERS ARISING BY REASON OF THE ORDINARY

 

63

--------------------------------------------------------------------------------


 

NEGLIGENCE OF ANY INDEMNIFIED PARTY, BUT EXCLUDING ALL INDEMNITY MATTERS ARISING
SOLELY BY REASON OF CLAIMS BETWEEN THE LENDERS OR ANY LENDER AND THE
ADMINISTRATIVE AGENT, ANY ARRANGER, ANY SYNDICATION AGENT, ANY DOCUMENTATION
AGENT, OR A LENDER’S SHAREHOLDERS AGAINST THE ADMINISTRATIVE AGENT OR LENDER OR
BY REASON OF THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR UNLAWFUL CONDUCT ON THE
PART OF THE INDEMNIFIED PARTY SEEKING INDEMNIFICATION AS DETERMINED BY A COURT
OF COMPETENT JURISDICTION IN A FINAL AND NONAPPEALABLE JUDGMENT.

 

(c)                                  TO INDEMNIFY AND HOLD HARMLESS FROM TIME TO
TIME THE INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, COST
RECOVERY ACTIONS, ADMINISTRATIVE ORDERS OR PROCEEDINGS, DAMAGES AND LIABILITIES
TO WHICH ANY SUCH PERSON MAY BECOME SUBJECT (I) UNDER ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES OR
ASSETS, INCLUDING THE TREATMENT OR DISPOSAL OF HAZARDOUS MATERIALS ON ANY OF
THEIR PROPERTIES OR ASSETS, (II) AS A RESULT OF THE BREACH OR NON-COMPLIANCE BY
THE BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE
BORROWER OR ANY SUBSIDIARY, (III) DUE TO PAST OWNERSHIP BY THE BORROWER OR ANY
SUBSIDIARY OF ANY OF THEIR PROPERTIES OR ASSETS OR PAST ACTIVITY ON ANY OF THEIR
PROPERTIES OR ASSETS WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME,
COULD RESULT IN PRESENT LIABILITY, (IV) THE PRESENCE, USE, RELEASE, STORAGE,
TREATMENT OR DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES
OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY, OR (V) ANY OTHER
ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS
(EXPRESSLY INCLUDING ANY SUCH CLAIM, DAMAGE LOSS, LIABILITY, COST, PENALTY, FEE
OR EXPENSE ATTRIBUTABLE TO THE ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH
INDEMNIFIED PARTY, BUT EXCLUDING ANY SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST,
PENALTY, FEE OR EXPENSE RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNIFIED PARTY AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL AND NONAPPEALABLE JUDGMENT).

 

(d)                                 No Indemnified Party may settle any claim to
be indemnified without the consent of the indemnitor, such consent not to be
unreasonably withheld; provided that the indemnitor may not reasonably withhold
consent to any settlement that an Indemnified Party proposes, if the indemnitor
does not have the financial ability to pay all its obligations outstanding and
asserted against the indemnitor at that time, including the maximum potential
claims against the Indemnified Party to be indemnified pursuant to this
Section 9.03.

 

(e)                                  In the case of any indemnification
hereunder, the Indemnified Party, as appropriate, shall give notice to the
Borrower of any such claim or demand being made against the Indemnified Party
and the Borrower shall have the non-exclusive right to join in the defense
against any such claim or demand; provided that if the Borrower provides a
defense, the Indemnified Party shall bear its own cost of defense unless there
is a conflict between the Borrower and such Indemnified Party.

 

(f)                                   THE FOREGOING INDEMNITIES SHALL EXTEND TO
THE INDEMNIFIED PARTIES NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF
EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN
AFFIRMATIVE ACT OR AN OMISSION, INCLUDING, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE

 

64

--------------------------------------------------------------------------------


 

OR MORE OF THE INDEMNIFIED PARTIES OR BY REASON OF STRICT LIABILITY IMPOSED
WITHOUT FAULT ON ANY ONE OR MORE OF THE INDEMNIFIED PARTIES.  TO THE EXTENT THAT
AN INDEMNIFIED PARTY IS FOUND TO HAVE COMMITTED AN ACT OF GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OR ENGAGED IN UNLAWFUL CONDUCT (AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION IN A FINAL AND NONAPPEALABLE JUDGMENT), THIS CONTRACTUAL
OBLIGATION OF INDEMNIFICATION SHALL CONTINUE BUT SHALL ONLY EXTEND TO THE
PORTION OF THE CLAIM THAT IS DEEMED TO HAVE OCCURRED BY REASON OF EVENTS OTHER
THAN THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR UNLAWFUL CONDUCT OF THE
INDEMNIFIED PARTY (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL
AND NONAPPEALABLE JUDGMENT).

 

(g)                                  The Borrower’s obligations under this
Section 9.03 shall survive any termination of this Agreement and the payment of
the Loans and shall continue thereafter in full force and effect.

 

(h)                                 To the extent that the Borrower fails to pay
any amount required to be paid by it to the Administrative Agent under this
Section 9.03, each Lender severally agrees to pay to the Administrative Agent
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on such Lender’s share
of the Total Commitments or the aggregate principal amount of all Loans
outstanding (or that were outstanding prior to repayment thereof), as
applicable, as of such date) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.

 

(i)                                     The Borrower shall pay any amounts due
under this Section 9.03 within 30 days of the receipt by the Borrower of notice
of the amount due.

 

(j)                                    To the fullest extent permitted by
applicable law, no party shall assert, and each party hereby waives, any claim
against any other party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof; provided, however, that the foregoing limitation shall not be deemed to
impair or affect the indemnification obligations of the Borrower under the Loan
Documents. No Indemnified Party referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

SECTION 9.04 Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 9.05(a), (ii) by way of participation in accordance with the provisions
of Section 9.05(c), or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 9.05(d) (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 9.05(c) and, to
the extent expressly contemplated

 

65

--------------------------------------------------------------------------------


 

hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

SECTION 9.05 Assignments by Lenders.

 

(a)                                 Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                                     (A)                               in the
case of an assignment of the entire remaining amount of the assigning Lender’s
Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (a)(i)(B) of this Section; provided, however, in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)                               in any case not described in the proviso to
paragraph (a)(i)(A) of this Section, the aggregate amount of the Commitment or,
if the Commitment is not then in effect, the principal outstanding balance of
the Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

 

(ii)                                  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

 

(iii)                               No consent shall be required for any
assignment except to the extent required by paragraph (a)(i)(B) of this
Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment, (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund or
(z) the Borrower shall not have objected within 5 Business Days following its
receipt of notice of such assignment requesting such consent; provided that
notwithstanding the foregoing, the Borrower’s consent (to be exercised in its
absolute discretion) shall be required for any assignment of Commitments prior
to the Closing Date; and

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender.

 

(iv)                              The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive

 

66

--------------------------------------------------------------------------------


 

such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v)                                 No such assignment shall be made to (A) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

 

(vi)                              No such assignment shall be made to a natural
Person.

 

(vii)                           In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each Lender
hereunder (and interest and fees accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (b) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12, 2.13 and 9.03 and with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(b)                                 Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee, if any,
referred to in Section 9.05(a) and any written consent to such assignment
required by Section 9.05(a), the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register (as defined below). No assignment shall be effective for purposes of
this Agreement unless it has been recorded in the Register as provided in this
paragraph.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its

 

67

--------------------------------------------------------------------------------


 

offices in New York, New York a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and stated interest) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and any Lender (with respect
to its own interest only), at any reasonable time and from time to time upon
reasonable prior notice.

 

(c)                                  Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Administrative Agent and Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 8.08 with respect to any payments made by such Lender to
its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso
Section 9.02(b) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.14 (it being understood that the documentation required under
Section 2.14 shall be delivered to the participating Lender)) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (a) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.16 as if it were an assignee under
paragraph (a) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.12 and 2.14, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.16 with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.15 as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the

 

68

--------------------------------------------------------------------------------


 

Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

SECTION 9.06 Survival; Reinstatement.

 

(a)                                 All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.12, 2.13, 2.14 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

 

(b)                                 To the extent that any payments on the
Obligations are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received.

 

SECTION 9.07 Counterparts; Integration; Effectiveness; Electronic Execution.

 

(a)                                 This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents
and the fee letters referred to in Section 2.09(c) constitute the entire
contract among the parties hereto relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof (including the Executive Summary).  Except
as provided in Section 3.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or electronic (i.e., “pdf” or “tif”) format
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

(b)                                 The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National

 

69

--------------------------------------------------------------------------------


 

Commerce Act, the New York State Electronic Signatures and Records Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.

 

SECTION 9.08 Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.09 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by such Lender or any such
Affiliate, to or for the credit or the account of a Loan Party against any and
all of the obligations of a Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or its Affiliates,
irrespective of whether or not such Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Loan Parties may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.18
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender and its Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or its Affiliates may have.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.  The rights of each Lender under this Section 9.09 are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

SECTION 9.10 Governing Law; Jurisdiction; Consent to Service of Process.  (a) 
This Agreement and the other Loan Documents shall be construed in accordance
with and governed by the laws of the State of New York.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY AND ASSETS, UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS WITH RESPECT TO ANY SUCH ACTION OR
PROCEEDING.  THE BORROWER HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS C
T CORPORATION SYSTEM, WITH OFFICES ON THE DATE HEREOF AT 111 8TH AVENUE, NEW
YORK, NEW YORK 10011, AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE AND ACCEPT
FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL
LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH
ACTION OR PROCEEDING.  IF FOR ANY

 

70

--------------------------------------------------------------------------------


 

REASON SUCH DESIGNEE, APPOINTEE AND AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS
SUCH, THE BORROWER AGREES TO DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT IN
NEW YORK, NEW YORK ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION
SATISFACTORY TO THE ADMINISTRATIVE AGENT.  THE BORROWER FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS PROVIDED IN SECTION 9.01,
SUCH SERVICE TO BECOME EFFECTIVE THIRTY DAYS AFTER SUCH MAILING.  NOTHING HEREIN
SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

(c)                                  THE BORROWER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (b) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
THE RIGHT TO PLEAD OR CLAIM, AND AGREES NOT TO PLEAD OR CLAIM, THAT ANY SUCH
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

(d)                                 EACH PARTY HERETO HEREBY (i) IRREVOCABLY
WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM
OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
(ii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL
FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (iii) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 9.10.

 

SECTION 9.11 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

SECTION 9.12 Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to their Affiliates, to their and
their Affiliates’ directors, officers and employees and

 

71

--------------------------------------------------------------------------------


 

agents, including accountants, legal counsel and other advisors who have been
informed of the confidential nature of the information provided, (b) disclosures
in connection with any pledge or assignment permitted under Section 9.05(d) and,
to the extent requested by any regulatory authority, including any
self-regulatory authority such as the National Association of Insurance
Commissioners or any similar organization, or any nationally recognized rating
agency that requires access to information about a Lender’s investment
portfolio, (c) to the extent a Lender reasonably believes it is required by
applicable laws or regulations or by any subpoena or similar legal process (and,
to the extent not prohibited under applicable law), such Lender will provide
prompt notice thereof to the Borrower), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
understanding with such Person that such Person will comply with this
Section 9.12, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative, or other transaction under which payments are to be made
by reference to the Borrower, and its obligations under this Agreement or the
payments hereunder, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 9.12 or (ii) becomes available to the Administrative
Agent or any Lender from a source other than the Borrower (unless such source is
actually known by the individual providing the information to be bound by a
confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such information).  In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments. For the purposes
of this Section 9.12, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is known to a Lender, publicly known or otherwise available to
the Administrative Agent or any Lender other than through disclosure (a) by the
Borrower, or (b) from a source actually known to a Lender to be bound by a
confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such information.  Any Person required to
maintain the confidentiality of Information as provided in this Section 9.12
shall be considered to have complied with its obligation to do so if such Person
maintains the confidentiality of such Information in accordance with procedures
adopted in good faith to protect confidential Information of third parties
delivered to a lender.

 

SECTION 9.13 Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.14 EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT, THE PROMISSORY NOTES AND (IN
THE CASE OF THE BORROWER AND THE ADMINISTRATIVE AGENT) THE FEE LETTER AND AGREES
THAT IT IS CHARGED WITH NOTICE AND

 

72

--------------------------------------------------------------------------------


 

KNOWLEDGE OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT
HAS IN FACT READ THIS AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND
KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS
CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN
ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT
RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT ON THE
BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE
PROVISION IS NOT “CONSPICUOUS.”

 

SECTION 9.15 U.S. Patriot Act.  Each Lender that is subject to the requirements
of the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Loan Parties that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify, and record
information that identifies the Loan Parties, which information includes the
name and address of the Loan Parties and other information that will allow such
Lender to identify the Loan Parties in accordance with the Patriot Act.

 

SECTION 9.16 No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower, on the one hand, and the
Administrative Agent, the Arranger, the Syndication Agents, the Documentation
Agents and the Lenders, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendments, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent, the Arranger, the Syndication Agents, the Documentation
Agents and the Lenders are and have been acting solely as principals and are not
the financial advisors, agents or fiduciaries, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person; (iii) the
Administrative Agent, the Arranger, Syndication Agents, the Documentation Agents
and the Lenders have not assumed and will not assume an advisory, agency or
fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent, any Arranger,
any Syndication Agent, any Documentation Agent or any Lender advised or is
currently advising the Borrower or any of its Affiliates on other matters) and
the Administrative Agent, the Arranger, the Syndication Agents, the
Documentation Agents and the Lenders have no obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
(iv) the Administrative Agent, the Arranger, the Syndication Agents, the
Documentation Agents, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower and its Affiliates, and the Administrative Agent, the Arranger,
the Syndication Agents, the Documentation Agents and the Lenders have no
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Administrative Agent, the Arranger, the
Syndication Agents, the Documentation Agents and the Lenders

 

73

--------------------------------------------------------------------------------


 

have not provided and will not provide any legal, accounting, regulatory or Tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Loan Parties have consulted their own legal, accounting,
regulatory and Tax advisors to the extent they have deemed appropriate.  The
Loan Parties hereby waive and release, to the fullest extent permitted by law,
any claims that they may have against the Administrative Agent, the Arranger,
Syndication Agents, the Documentation Agents or the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty.

 

SECTION 9.17 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

 [The rest of this page intentionally left blank]

 

74

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the date
and year first above written.

 

 

KINDER MORGAN, INC.,

 

 

 

as the Borrower

 

 

 

By:

/s/ Anthony Ashley

 

Name:

Anthony Ashley

 

Title:

Treasurer

 

[Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

 

 

as the Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ Ann E. Sutton

 

Name:

Ann E. Sutton

 

Title:

Director

 

[Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

As a Lender

 

 

 

By:

/s/ Michael Clayborne

 

Name:

Michael Clayborne

 

Title:

Vice President

 

[Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

 

 

As a Lender

 

 

 

By:

/s/ Todd Mogil

 

Name:

Todd Mogil

 

Title:

Vice President

 

[Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

 

 

As a Lender

 

 

 

By:

/s/ Gabriela Ramirez

 

Name:

Gabriela Ramirez

 

Title:

Assistant Vice President

 

[Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

 

 

As a Lender

 

 

 

By:

/s/ Terry Donovan

 

Name:

Terry Donovan

 

Title:

Managing Director

 

[Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO MITSUBISHI UFJ, LTD

 

 

 

As a Lender

 

 

 

By:

/s/ Mark Oberreuter

 

Name:

Mark Oberreuter

 

Title:

Vice President

 

[Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, Cayman Islands Branch,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Nupur Kumar

 

Name:

Nupur Kumar

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Whitney Gaston

 

Name:

Whitney Gaston

 

Title:

Authorized Signatory

 

[Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Ming K. Chu

 

Name:

Ming K. Chu

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

[Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JP MORGAN CHASE BANK, N.A.,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Stephanie Balette

 

Name:

Stephanie Balette

 

Title:

Authorized Officer

 

[Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Jason York_

 

Name:

Jason York

 

Title:

Authorized Signatory

 

[Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Matthew Main

 

Name:

Matthew Main

 

Title:

Authorized Signatory

 

[Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF COMMERCE,

 

NEW YORK BRANCH,

 

 

 

As a Lender,

 

 

 

 

 

By:

/s/ Richard Antl

 

Name:

Richard Antl

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Trudy Nelson

 

Name:

Trudy Nelson

 

Title:

Authorized Signatory

 

[Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND

 

INVESTMENT BANK,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Darrell Stanley

 

Name:

Darrell Stanley

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Michael Willis

 

Name:

Michael Willis

 

Title:

Managing Director

 

[Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DNB CAPITAL LLC,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Robert Dupree

 

Name:

Robert Dupree

 

Title:

Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Jill Ilski

 

Name:

Jill Ilski

 

Title:

First Vice President

 

[Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD.

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Leon Mo

 

Name:

Leon Mo

 

Title:

Authorized Signatory

 

[Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

 

 

As a Lender

 

 

 

By:

/s/ Subhalakshmi Gosh-Kohli

 

Name:

Subhalakshmi Gosh-Kohli

 

Title:

Authorized Signatory

 

[Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Alexandre Huet

 

Name:

Alexandre Huet

 

Title:

Managing Director

 

[Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Scott Mackey

 

Name:

Scott Mackey

 

Title:

Director

 

[Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH,

 

 

 

As a Lender

 

 

 

By:

/s/ Lana Gifas

 

Name:

Lana Gifas

 

Title:

Director

 

 

 

 

By:

/s/ Jennifer Anderson

 

Name:

Jennifer Anderson

 

Title:

Associate Director

 

[Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

COMMITMENTS

 

Lender

 

Allocation

 

Barclays Bank plc

 

$

1,000,000,000.00

 

Bank of America, N.A.

 

450,000,000.00

 

Citibank, N.A.

 

450,000,000.00

 

Wells Fargo Bank, National Association

 

450,000,000.00

 

The Bank of Nova Scotia

 

250,000,000.00

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

250,000,000.00

 

Credit Suisse AG, Cayman Islands Branch

 

250,000,000.00

 

Deutsche Bank AG New York Branch

 

250,000,000.00

 

JPMorgan Chase Bank, N.A.

 

250,000,000.00

 

Royal Bank of Canada

 

250,000,000.00

 

The Royal Bank of Scotland plc

 

250,000,000.00

 

Canadian Imperial Bank of Commerce, New York Branch

 

112,500,000.00

 

Credit Agricole Corporate and Investment Bank

 

112,500,000.00

 

DNB Capital LLC

 

112,500,000.00

 

Mizuho Bank, Ltd.

 

112,500,000.00

 

Morgan Stanley Bank, N.A.

 

112,500,000.00

 

Societe Generale

 

112,500,000.00

 

SunTrust Bank

 

112,500,000.00

 

UBS AG, Stamford Branch

 

112,500,000.00

 

 

 

 

 

TOTAL

 

$

5,000,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01A

Excluded Subsidiaries

 

ANR Real Estate Corporation

Coastal Eagle Point Oil Company

Coastal Oil New England, Inc.

Colton Processing Facility

Coscol Petroleum Corporation

El Paso CGP Company, L.L.C.

El Paso Energy Capital Trust I

El Paso Energy E.S.T. Company

El Paso Energy International Company

El Paso Marketing Company, L.L.C.

El Paso Merchant Energy North America Company, L.L.C.

El Paso Merchant Energy-Petroleum Company

El Paso Reata Energy Company, L.L.C.

El Paso Remediation Company

El Paso Services Holding Company

EPEC Corporation

EPEC Oil Company Liquidating Trust

EPEC Polymers, Inc.

EPED Holding Company

Kinder Morgan Louisiana Pipeline Holding LLC

Kinder Morgan Louisiana Pipeline LLC

KN Capital Trust I

KN Capital Trust III

Mesquite Investors, L.L.C.

 

Note the Excluded Subsidiaries listed on this Schedule 1.01A may also be
Excluded Subsidiaries pursuant to other exceptions set forth in the definition
of “Excluded Subsidiary”.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

Existing Non-Guarantor Indebtedness

 

·                  Certificate of Designations of Series A Fixed-to-Floating
Rate Term Cumulative Preferred Stock due 2057 of Kinder Morgan G.P., Inc.

·                  EPC Building, LLC, promissory note, 3.967%, due 2013 through
2035

·                  K N Capital Trust I 8.56% capital trust securities due 2027

·                  K N Capital Trust III 7.63% capital trust securities due 2028

·                  El Paso Energy Capital Trust I 4.75% preferred securities due
2028

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.05

Existing Transactions with Affiliates

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.06

Existing Restrictive Agreements

 

·                  Certificate of Designations of Series A Fixed-to-Floating
Rate Term Cumulative Preferred Stock due 2057 of Kinder Morgan G.P., Inc.

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.01-A

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] (1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as further restated, amended,
modified, supplemented and in effect, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by [the][each] Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the bridge credit facility identified below, and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3)  Select as appropriate.

 

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

--------------------------------------------------------------------------------


 

1.                                      Assignor[s]:

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

2.                                      Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

3.                                     
Borrower:                                         
                                                Kinder Morgan, Inc.

 

4.                                      Administrative
Agent:                               , as the administrative agent under the
Credit Agreement

 

5.                                      Credit
Agreement:                                             The Bridge Credit
Agreement dated as of September 19, 2014 among Kinder Morgan, Inc., the Lenders
parties thereto, Barclays Bank PLC, as Administrative Agent, and the other
agents parties thereto

 

6.                                      Assigned Interest[s]:

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate Amount
of
Commitment/Loans
for all Lenders(7)

 

Amount of
Commitment/Loans
Assigned(8)

 

Percentage
Assigned of
Commitment/
Loans(8)

 

CUSIP
Number

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                  Trade Date:                           ](9)

 

Effective Date:                                    , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

 

(6)  List each Assignee, as appropriate.

 

(7)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(8)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(9)  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](10)

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

ASSIGNEE[S](11)

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(10)  Add additional signature blocks as needed.  Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

(11)  Add additional signature blocks as needed.  Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

3

--------------------------------------------------------------------------------


 

[Consented to and](12) Accepted:

 

 

 

[NAME OF ADMINISTRATIVE AGENT], as

 

Administrative Agent

 

 

 

By:

 

 

Title:

 

 

 

 

[Consented to:](13)

 

 

 

[KINDER MORGAN, INC.]

 

 

 

By:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(12)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(13)  To be added only if the consent of the Borrower is required by the terms
of the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][[the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.                            Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under the
paragraph following Section 9.05(a)(vii) and Section 9.05(b) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 9.05(a)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 5.01 of the Credit Agreement, as applicable, and such other documents
and information as it deems appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest and (vii) attached to this Assignment and
Assumption is any documentation required to be delivered by it pursuant to
Section 2.14 of the Credit Agreement; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

5

--------------------------------------------------------------------------------


 

3.                                      General Provisions.

 

3.1.   In accordance with Sections 9.04 and 9.05 of the Credit Agreement, upon
execution, delivery, acceptance and recording of this Assignment and Assumption,
from and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Assumption,
have the rights and obligations of a Lender under the Credit Agreement with a
Commitment as set forth herein and (b) the Assignor shall, to the extent of the
Assigned Interest assigned pursuant to this Assignment and Assumption, be
released from its obligations under the Credit Agreement (and, in the case of
this Assignment and Assumption covers all of the Assignor’s rights and
obligations under the Credit Agreement, the Assignor shall cease to be a party
to the Credit Agreement but shall continue to be entitled to the benefits of
Sections 2.12, 2.13, 2.14 and 9.03 thereof).

 

3.2.                            This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the laws of the State of
New York.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT 1.01-B

 

FORM OF GUARANTY AGREEMENT

 

This GUARANTEE AGREEMENT is dated as of [              ] (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), by each
of the signatories listed on the signature pages hereto and each of the other
entities that becomes a party hereto pursuant to Section 19 (the “Guarantors”
and individually, a “Guarantor”), in favor of Barclays Bank PLC, as the
Administrative Agent (as defined below) for the benefit of the Guaranteed
Parties (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower (as defined herein) is party to the Bridge Credit
Agreement dated as of September 19, 2014 (as may be amended, restated,
supplemented or otherwise modified from time to time, the “Bridge Credit
Agreement”) among Kinder Morgan, Inc., a Delaware corporation (the “Borrower”),
the banks, financial institutions and other lenders from time to time parties
thereto (each a “Lender” and, collectively, the “Lenders”) and Barclays Bank
PLC, as administrative agent (together with its successors and assigns in such
capacity, the “Administrative Agent”), pursuant to which, among other things,
the Lenders have severally agreed and will severally agree to make Loans to the
Borrower (the “Extensions of Credit”) upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Borrower;

 

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Guarantors in connection with the
operation of their respective businesses;

 

--------------------------------------------------------------------------------


 

WHEREAS, each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their Extensions of Credit to the Borrower under the Bridge Credit Agreement
that the Guarantors shall have executed and delivered this Agreement to the
Administrative Agent for the benefit of the Guaranteed Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce (i) the
Administrative Agent and the Lenders to enter into the Bridge Credit Agreement
and (ii) the Lenders to make their Extensions of Credit to the Borrower under
the Bridge Credit Agreement, the Guarantors hereby agree with the Administrative
Agent for the benefit of the Guaranteed Parties as follows:

 

1.                                      Defined Terms.

 

(a)                                 Unless otherwise defined herein, terms
defined in the Bridge Credit Agreement and used herein shall have the meanings
given to them in the Bridge Credit Agreement.

 

(b)                                 As used in this Agreement, the following
terms have the meanings specified below:

 

“Administrative Agent” shall have the meaning provided in the recitals hereto.

 

“Agreement” shall have the meaning provided in the preamble hereto.

 

“Bankruptcy Code” means Title 11 of the United States Code, as now or hereafter
in effect, or any successor thereto.

 

“Borrower” shall have the meaning provided in the recitals hereto.

 

“Bridge Credit Agreement” shall have the meaning provided in the recitals
hereto.

 

“Extensions of Credit” shall have the meaning provided in the recitals hereto.

 

“Guaranteed Parties” means, collectively, the Administrative Agent and each
Lender.

 

2

--------------------------------------------------------------------------------


 

“Guarantee Termination Date” shall have the meaning set forth in Section 2(e).

 

“Guarantor” shall have the meaning provided in the preamble hereto.

 

“Lenders” shall have the meaning provided in the recitals hereto.

 

(c)                                  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section references are to Sections of this Agreement unless
otherwise specified.  The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”.

 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

2.                                      Guarantee.

 

(a)                                 Subject to the provisions of Section 2(b),
each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees, as primary obligor and not merely as surety, to the
Administrative Agent, for the benefit of the Guaranteed Parties, the prompt and
complete payment when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations; provided that each Guarantor shall be released
from its respective guarantee obligations under this Agreement as provided in
Section 9.02(c) of the Bridge Credit Agreement.

 

(b)                                 Anything herein or in any other Loan
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Loan Documents shall in no event exceed
the amount that can be guaranteed by such Guarantor under the Bankruptcy Code or
any applicable laws relating to fraudulent conveyances, fraudulent transfers or
the insolvency of debtors after giving full effect to the liability under this
Agreement and its related contribution rights set forth in this Section 2, but
before taking into account any liabilities under any other Guarantees.

 

(c)                                  Each Guarantor further agrees to pay any
and all expenses (including all reasonable fees and disbursements of counsel)
that may be paid or incurred by the Administrative Agent or any other Guaranteed
Party in enforcing, or obtaining advice of counsel in respect of, any rights
with respect to, or collecting, any or all of the Obligations and/or enforcing
any rights with respect to, or collecting against, such Guarantor under this
Agreement.

 

(d)                                 Each Guarantor agrees that the Obligations
may at any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing this Agreement or affecting the rights and
remedies of the Administrative Agent or any other Guaranteed Party hereunder.

 

(e)                                  No payment or payments made by the
Borrower, any of the Guarantors, any other guarantor or any other Person or
received or collected by the Administrative Agent or any other Guaranteed Party
from the Borrower, any of the Guarantors, any other guarantor or

 

3

--------------------------------------------------------------------------------


 

any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder, which shall,
notwithstanding any such payment or payments, other than payments made by such
Guarantor in respect of the Obligations or payments received or collected from
such Guarantor in respect of the Obligations, remain liable (notwithstanding
that from time to time during the term of the Bridge Credit Agreement the Loan
Parties may be free from any Obligations) for the Obligations up to the maximum
liability of such Guarantor hereunder until (i) all Obligations (other than any
contingent indemnity obligations not then due) shall have been satisfied by
payment in full and (ii) the Commitments under the Bridge Credit Agreement shall
be terminated (the “Guarantee Termination Date”).

 

(f)                                   Each Guarantor agrees that whenever, at
any time, or from time to time, it shall make any payment to the Administrative
Agent or any other Guaranteed Party on account of its liability hereunder, it
will notify the Administrative Agent in writing that such payment is made under
this Agreement for such purpose.  If and to the extent required in order for the
Obligations of any Guarantor to be enforceable under applicable federal, state
and other laws relating to the insolvency of debtors, the maximum liability of
such Guarantor hereunder shall be limited to the greatest amount which can
lawfully be guaranteed by such Guarantor under such laws, after giving effect to
any rights of contribution, reimbursement and subrogation arising hereunder.
Each Guarantor acknowledges and agrees that, to the extent not prohibited by
applicable law, (i) such Guarantor (as opposed to its creditors, representatives
of creditors or bankruptcy trustee, including such Guarantor in its capacity as
debtor in possession exercising any powers of a bankruptcy trustee) has no
personal right under such laws to reduce, or request any judicial relief that
has the effect of reducing, the amount of its liability under this Agreement,
(ii) such Guarantor (as opposed to its creditors, representatives of creditors
or bankruptcy trustee, including such Guarantor in its capacity as debtor in
possession exercising any powers of a bankruptcy trustee) has no personal right
to enforce the limitation set forth in this Section 2(f) or to reduce, or
request judicial relief reducing, the amount of its liability under this
Agreement, and (iii) the limitation set forth in this Section 2(f) may be
enforced only to the extent required under such laws in order for the
obligations of such Guarantor under this Agreement to be enforceable under such
laws and only by or for the benefit of a creditor, representative of creditors
or bankruptcy trustee of such Guarantor or other Person entitled, under such
laws, to enforce the provisions thereof.

 

3.                                      Right of Contribution.  Each Guarantor
hereby agrees that to the extent that a Guarantor shall have paid more than its
proportionate share of any payment made hereunder (including by way of set-off
rights being exercised against it), such Guarantor shall be entitled to seek and
receive contribution from and against any other Guarantor hereunder who has not
paid its proportionate share of such payment as set forth in this Section 3.  To
the extent that any Guarantor shall be required hereunder to pay any portion of
any Obligation guaranteed hereunder exceeding the greater of (a) the amount of
the value actually received by such Guarantor and its Subsidiaries from the
Obligations and (b) the amount such Guarantor would otherwise have paid if such
Guarantor had paid the aggregate amount of such Obligations guaranteed hereunder
(excluding the amount thereof repaid by the Borrower) in the same proportion as
such Guarantor’s net worth on the date enforcement is sought hereunder bears to

 

4

--------------------------------------------------------------------------------


 

the aggregate net worth of all the Guarantors on such date, then such Guarantor
shall be reimbursed by such other Guarantors for the amount of such excess, pro
rata, based on the respective net worth of such other Guarantors on such date;
provided that any Guarantor’s right of reimbursement shall be subject to the
terms and conditions of Section 5 hereof.  For purposes of determining the net
worth of any Guarantor in connection with the foregoing, all Guarantees of such
Guarantor other than pursuant to this Agreement will be deemed to be enforceable
and payable after its obligations pursuant to this Agreement.  The provisions of
this Section 3 shall in no respect limit the obligations and liabilities of any
Guarantor to the Administrative Agent and the other Guaranteed Parties, and each
Guarantor shall remain liable to the Administrative Agent and the other
Guaranteed Parties for the full amount guaranteed by such Guarantor hereunder.

 

4.                                      Right of Set-off.  In addition to any
rights and remedies of the Guaranteed Parties provided by law, each Guarantor
hereby irrevocably authorizes each Guaranteed Party at any time and from time to
time following the occurrence and during the continuance of an Event of Default
under the Bridge Credit Agreement, without notice to such Guarantor or any other
Guarantor, any such notice being expressly waived by each Guarantor, upon any
amount becoming due and payable by such Guarantor hereunder (whether at stated
maturity, by acceleration or otherwise) to set off as appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Guaranteed
Party, to or for the credit or the account of such Guarantor.  Each such
Guaranteed Party shall notify such Guarantor promptly of any such set-off and
the appropriation and application made by such Guaranteed Party, provided that
the failure to give such notice shall not affect the validity of such set-off
and application.

 

5.                                      No Subrogation.  Notwithstanding any
payment or payments made by any of the Guarantors hereunder or any set-off or
appropriation and application of funds of any of the Guarantors by the
Administrative Agent or any other Guaranteed Party, no Guarantor shall be
entitled to be subrogated to any of the rights (or if subrogated by operation of
law, such Guarantor hereby waives such rights to the extent permitted by
applicable law) of the Administrative Agent or any other Guaranteed Party
against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any other
Guaranteed Party for the payment of any of the Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, until the Guarantee Termination Date.  If any amount shall be paid to
any Guarantor on account of such subrogation, contribution or reimbursement
rights at any time prior to the Guarantee Termination Date, such amount shall be
held by such Guarantor in trust for the Administrative Agent and the other
Guaranteed Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Administrative Agent, if required), to be applied against the
Obligations, whether due or to become due, in such order as the Administrative
Agent may determine.

 

6.                                      Amendments, etc. with Respect to the
Obligations; Waiver of Rights.  Each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation

 

5

--------------------------------------------------------------------------------


 

of rights against any Guarantor and without notice to or further assent by any
Guarantor, (a) any demand for payment of any of the Obligations made by the
Administrative Agent or any other Guaranteed Party may be rescinded by such
party and any of the Obligations continued, (b) the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, allowed to lapse, surrendered or released by
the Administrative Agent or any other Guaranteed Party, (c) the Bridge Credit
Agreement, the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders) may deem advisable from time to time and (d) any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
other Guaranteed Party for the payment of any of the Obligations may be sold,
exchanged, waived, allowed to lapse, surrendered or released.  Neither the
Administrative Agent nor any other Guaranteed Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Obligations or for this Agreement or any property subject thereto.  When
making any demand hereunder against any Guarantor, the Administrative Agent or
any other Guaranteed Party may, but shall be under no obligation to, make a
similar demand on the Borrower or any other Guarantor or any other person, and
any failure by the Administrative Agent or any other Guaranteed Party to make
any such demand or to collect any payments from the Borrower or any other
Guarantor or any other person or any release of the Borrower or any other
Guarantor or any other person shall not relieve any Guarantor in respect of
which a demand or collection is not made or any Guarantor not so released of its
several obligations or liabilities hereunder, and shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of the
Administrative Agent or any other Guaranteed Party against any Guarantor.  For
the purposes hereof “demand” shall include the commencement and continuance of
any legal proceedings.

 

7.                                      Guarantee Absolute and Unconditional.

 

(a)                                 Each Guarantor waives any and all notice of
the creation, contraction, incurrence, renewal, extension, amendment, waiver or
accrual of any of the Obligations, and notice of or proof of reliance by the
Administrative Agent or any other Guaranteed Party upon this Agreement or
acceptance of this Agreement.  To the fullest extent permitted by applicable
law, each Guarantor waives diligence, promptness, presentment, protest and
notice of protest, demand for payment or performance, notice of default or
nonpayment, notice of acceptance and any other notice in respect of the
Obligations or any part of them, and any defense arising by reason of any
disability or other defense of the Borrower or any of the Guarantors with
respect to the Obligations.  Each Guarantor understands and agrees that this
Agreement shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity, regularity or
enforceability of the Bridge Credit Agreement, any other Loan Document, any of
the Obligations or any collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any other Guaranteed Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) that may at any
time be available to or be asserted by the Borrower against the Administrative
Agent or any other Guaranteed Party or (c)  any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) that
constitutes, or

 

6

--------------------------------------------------------------------------------


 

might be construed to constitute, an equitable or legal discharge of the
Borrower for the Obligations, or of such Guarantor under this Agreement, in
bankruptcy or in any other instance.  When pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent and any other
Guaranteed Party may, but shall be under no obligation to, pursue such rights
and remedies as it may have against the Borrower or any other Person or against
any collateral security or guarantee for the Obligations or any right of offset
with respect thereto, and any failure by the Administrative Agent or any other
Guaranteed Party to pursue such other rights or remedies or to collect any
payments from the Borrower or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower or any such other Person or any such collateral
security, guarantee or right of offset, shall not relieve such Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent and the other Guaranteed Parties against such Guarantor.

 

(b)                                 This Agreement shall remain in full force
and effect and be binding in accordance with and to the extent of its terms upon
each Guarantor and the successors and assigns thereof and shall inure to the
benefit of the Administrative Agent and the other Guaranteed Parties and their
respective successors, indorsees, transferees and assigns until the Guarantee
Termination Date, notwithstanding that from time to time during the term of the
Bridge Credit Agreement the Loan Parties may be free from any Obligations.

 

8.                                      Reinstatement.  This Agreement shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Guaranteed Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

9.                                      Payments.  Each Guarantor hereby
guarantees that payments hereunder will be paid to the Administrative Agent
without set-off or counterclaim in dollars.  Each Guarantor agrees that the
provisions of Section 2.14 of the Bridge Credit Agreement shall apply to such
Guarantor’s obligations under this Agreement.

 

10.                               Representations and Warranties; Covenants.

 

(a)                                 Each Guarantor hereby represents and
warrants that the representations and warranties set forth in Article IV of the
Bridge Credit Agreement and in the other Loan Documents to which such Guarantor
is a party, all of which are hereby incorporated herein by reference, in each
case as they relate to such Guarantor, are true and correct in all material
respects as of the Closing Date (or, where such representations and warranties
expressly relate to an earlier date, as of such earlier date), and the
Administrative Agent and each other Guaranteed Party shall be entitled to rely
on each of them as if they were fully set forth herein.

 

(b)                                 Each Guarantor hereby covenants and agrees
with the Administrative Agent and each other Guaranteed Party that, from and
after the date of this Agreement until the

 

7

--------------------------------------------------------------------------------


 

Guarantee Termination Date, such Guarantor shall take, or shall refrain from
taking, as the case may be, all actions that are necessary to be taken or not
taken so that no violation of any provision, covenant or agreement contained in
Article V or Article VI of the Bridge Credit Agreement, and so that no Default
or Event of Default, is caused by any act or failure to act of such Guarantor or
any of its Subsidiaries.

 

11.                               Authority of the Administrative Agent.

 

(a)                                 The Administrative Agent enters into this
Agreement in its capacity as non-fiduciary agent for the Guaranteed Parties from
time to time.  The rights and obligations of the Administrative Agent under this
Agreement at any time are the rights and obligations of the Guaranteed Parties
at that time.  Each of the Guaranteed Parties has (subject to the terms of the
Bridge Credit Agreement and the other Loan Documents) a several entitlement to
each such right, and a several liability in respect of each such obligation, in
the proportions described in the Bridge Credit Agreement and the other Loan
Documents.  The rights, remedies and discretions of the Guaranteed Parties, or
any of them, under this Agreement may be exercised by the Administrative Agent. 
No party to this Agreement is obliged to inquire whether an exercise by the
Administrative Agent of any such right, remedy or discretion is within the
Administrative Agent’s authority as agent for the Guaranteed Parties.

 

(b)                                 Each party to this Agreement acknowledges
and agrees that any changes in the identity of the persons from time to time
comprising the Guaranteed Parties gives rise to an equivalent change in the
Guaranteed Parties, without any further act.  Upon such an occurrence, the
persons then comprising the Guaranteed Parties are vested with the rights,
remedies and discretions and assume the obligations of the Guaranteed Parties
under this Agreement.

 

12.                               Notices.  All notices, requests and demands
pursuant hereto shall be made in accordance with Section 9.01 of the Bridge
Credit Agreement.  All communications and notices hereunder to any Guarantor
shall be given to it in care of the Borrower at the Borrower’s address set forth
in Section 9.01 of the Bridge Credit Agreement.

 

13.                               Counterparts.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by facsimile or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Administrative Agent and the Borrower.

 

14.                               Severability.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

8

--------------------------------------------------------------------------------


 

15.                               Integration.  This Agreement together with the
other Loan Documents represent the agreement of each Guarantor and the
Administrative Agent with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any other Guaranteed Party relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

16.                               Amendments in Writing; No Waiver; Cumulative
Remedies.

 

(a)                                 None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by the affected Guarantors and the Administrative
Agent in accordance with Section 9.02 of the Bridge Credit Agreement.

 

(b)                                 Neither the Administrative Agent nor any
other Guaranteed Party shall by any act (except by a written instrument pursuant
to Section 16(a)), delay, indulgence, omission or otherwise be deemed to have
waived any right or remedy hereunder or to have acquiesced in any Default or
Event of Default or in any breach of any of the terms and conditions hereof.  No
failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any other Guaranteed Party, any right, power or
privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Administrative Agent or any other Guaranteed Party
of any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy that the Administrative Agent or any Guaranteed Party
would otherwise have on any future occasion.

 

(c)                                  The rights, remedies, powers and privileges
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.

 

17.                               Section Headings.  The Section headings used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

18.                               Successors and Assigns.  This Agreement shall
be binding upon the successors and assigns of each Guarantor and shall inure to
the benefit of the Administrative Agent and the other Guaranteed Parties and
their respective successors and permitted assigns except that no Guarantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent (acting
as directed by the Required Lenders) except pursuant to a transaction permitted
by Section 6.03 of the Bridge Credit Agreement (and any such assignment,
transfer or delegation without such consent shall be null and void).

 

19.                               Additional Guarantors.  Each Subsidiary of the
Borrower that becomes, at the request of the Borrower, or that is required to
become a party to this Agreement pursuant to Section 5.08 of the Bridge Credit
Agreement shall become a Guarantor, with the same force and effect as if
originally named as a Guarantor herein, for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a written supplement substantially
in the form of

 

9

--------------------------------------------------------------------------------


 

Annex A hereto.  The execution and delivery of any instrument adding an
additional Guarantor as a party to this Agreement shall not require the consent
of any other Guarantor hereunder.  The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Agreement.

 

20.                               WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

21.                               Submission to Jurisdiction; Waivers; Service
of Process.  Each party hereto hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the courts of the
State of New York located in the Borough of Manhattan in the State of New York,
the courts of the United States of America for the Southern District of New York
located in the Borough of Manhattan and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
shall be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Person at its address referred to in Section 12 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto, and in
the case of each Guarantor hereunder, such Guarantor hereby irrevocably
authorizes and directs the Borrower to accept such service on its behalf;

 

(d)                                 agrees that nothing herein shall affect the
right of any party hereto (or any Guaranteed Party) to effect service of process
in any other manner permitted by law; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 21 any special, exemplary, punitive or
consequential damages; provided, that this clause (e) shall not relieve the
Borrower from its contractual obligations to indemnify the indemnitees specified
in Section 9.03 of the Bridge Credit Agreement with respect to any claims for
special, exemplary, punitive or consequential damages thereunder and shall not
relieve any other Loan Party of its guarantee thereof.

 

22.                               GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[Signature pages follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered by its duly authorized officer or other representative as
of the day and year first above written.

 

 

 

[GUARANTORS],

 

as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX A TO
THE GUARANTEE AGREEMENT

 

SUPPLEMENT NO. [  ] dated as of [                    ] to the GUARANTEE
AGREEMENT dated as of [                    ] (the “Guarantee”), among each of
the Guarantors listed on the signature pages thereto and each of the other
entities that becomes a party thereto pursuant to Section 19 of the Guarantee
(each such subsidiary individually, a “Guarantor” and, collectively, the
“Guarantors”), and Barclays Bank PLC, as Administrative Agent (as defined
below). Unless otherwise defined herein, terms defined in the Guarantee and used
herein shall have the meanings given to them in the Guarantee.

 

A.                                    The Borrower (as defined herein) is party
to the Bridge Credit Agreement dated as of September 19, 2014 (as may be
amended, restated, supplemented or otherwise modified, refinanced or replaced
from time to time, the “Bridge Credit Agreement”) among Kinder Morgan, Inc., a
Delaware corporation (the “Borrower”), the banks, financial institutions and
other lenders from time to time parties thereto (each a “Lender” and,
collectively, the “Lenders”) and Barclays Bank PLC, as administrative agent
(together with its successors and assigns in such capacity, the “Administrative
Agent”), pursuant to which, among other things, the Lenders have severally
agreed or will severally agree to make Loans (as defined in the Bridge Credit
Agreement) to the Borrower (the “Extensions of Credit”) upon the terms and
subject to the conditions set forth therein.

 

B.                                    The Guarantors have entered into the
Guarantee in order to induce (i) the Administrative Agent and the Lenders to
enter into the Bridge Credit Agreement and (ii) the Lenders to make their
Extensions of Credit to the Borrower under the Bridge Credit Agreement.

 

C.                                    Section 5.08 of the Bridge Credit
Agreement and Section 19 of the Guarantee provide that additional Subsidiaries
may become Guarantors under the Guarantee by execution and delivery of an
instrument in the form of this Supplement.  Each undersigned Subsidiary (each a
“New Guarantor”) is executing this Supplement at the request of the

 

--------------------------------------------------------------------------------


 

Borrower or in accordance with the requirements of the Bridge Credit Agreement
to become a Guarantor under the Guarantee in order to induce the Lenders to make
additional Extensions of Credit and as consideration for Extensions of Credit
previously made.

 

Accordingly, the Administrative Agent and each New Guarantor agrees as follows:

 

SECTION 1.                            In accordance with Section 19 of the
Guarantee, each New Guarantor by its signature below becomes a Guarantor under
the Guarantee with the same force and effect as if originally named therein as a
Guarantor and each New Guarantor hereby (a) agrees to all the terms and
provisions of the Guarantee applicable to it as a Guarantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Guarantor thereunder are true and correct on and as of the date hereof (or,
where such representations and warranties expressly relate to an earlier date,
as of such earlier date).  Each reference to a Guarantor in the Guarantee shall
be deemed to include each New Guarantor.  The Guarantee is hereby incorporated
herein by reference.

 

SECTION 2.                            Each New Guarantor represents and warrants
to the Administrative Agent and the other Guaranteed Parties that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

 

SECTION 3.                            This Supplement may be executed by one or
more of the parties to this Supplement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Supplement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.  This Supplement
shall become

 

--------------------------------------------------------------------------------


 

effective as to each New Guarantor when the Administrative Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of such New Guarantor and the Administrative Agent.

 

SECTION 4.                            Except as expressly supplemented hereby,
the Guarantee shall remain in full force and effect.

 

SECTION 5.                         THIS SUPPLEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 6.                            Any provision of this Supplement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof and in the Guarantee, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 7.                            All notices, requests and demands pursuant
hereto shall be made in accordance with Section 9.01 of the Bridge Credit
Agreement.  All communications and notices hereunder to each New Guarantor shall
be given to it in care of the Borrower at the Borrower’s address set forth in
Section 9.01 of the Bridge Credit Agreement.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guarantee as of the day and year first above
written.

 

 

 

 

 

 

 

as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BARCLAYS BANK PLC,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 1.01-C

 

FORM OF PROMISSORY NOTE

 

                            ,            

 

FOR VALUE RECEIVED, the undersigned, KINDER MORGAN, INC., a Delaware corporation
(the “Borrower”), HEREBY PROMISES TO PAY to the order of
                                                                                                              
(the “Lender”), the aggregate amount of Loans made by the Lender and outstanding
on the Maturity Date.  The principal amount of the Loans made by the Lender to
the Borrower shall be due and payable on the dates and in the amounts as are
specified in that certain Bridge Credit Agreement, dated as of September 19,
2014 (as further restated, amended, modified, supplemented and in effect from
time to time, the “Credit Agreement”), among the Borrower, the Lender, certain
other lenders that are party thereto, Barclays Bank PLC, as Administrative Agent
for the Lender and such other lenders, and the other agents named therein.  All
capitalized terms used herein and not otherwise defined shall have the meanings
as defined in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan outstanding from time to time from the date thereof until such principal
amount is paid in full, at such interest rates and payable on such dates as are
specified in the Credit Agreement.  Principal and interest are payable in same
day funds in lawful money of the United States of America to the Administrative
Agent at its Principal Office, or at such other place as the Administrative
Agent shall designate in writing to the Borrower.

 

This Note is one of the Promissory Notes referred to in, and this Note and all
provisions herein are entitled to the benefits of, the Credit Agreement.  The
Credit Agreement, among other things (a) provides for the making of Loans by the
Lender and the other lenders to the Borrower from time to time, and (b) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events, for prepayments on account of principal hereof prior to the
maturity hereof upon the terms and conditions therein specified, and for
limitations on the amount of interest paid such that no provision of the Credit
Agreement or this Note shall require the payment or permit the collection of
interest in excess of the Maximum Rate.

 

This Note may be held by the Lender for the account of its applicable lending
office and may be transferred from one lending office to another lending office
from time to time as the Lender may determine.

 

The Borrower and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor, default or intent to
accelerate, protest and notice of protest and diligence in collecting and
bringing of suit against any party hereto, and agree to all renewals, extensions
or partial payments hereon and to any release or substitution of security
herefor, in whole or in part, with or without notice, before or after maturity.

 

1

--------------------------------------------------------------------------------


 

This Note shall be governed by and construed under the laws of the State of New
York and the applicable laws of the United States of America.

 

 

KINDER MORGAN, INC.,

 

as the Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 2.03

 

FORM OF BORROWING REQUEST

 

Dated           

 

Barclays Bank PLC,

1301 Sixth Avenue

New York, NY 10019

Attn:  Joe Tricamo

Phone: (212) 320-7564

Fax: (917) 522-0569

E-mail: xraUSLoanOps5@barclays.com/joe.tricamo@barclays.com

 

Ladies and Gentlemen:

 

This Borrowing Request is delivered to you by Kinder Morgan, Inc. (the
“Borrower”), a Delaware corporation, under Section 2.03 of the Bridge Credit
Agreement, dated as of September 19, 2014 (as further restated, amended,
modified, supplemented and in effect, the “Credit Agreement”), by and among the
Borrower, the Lenders party thereto, Barclays Bank PLC, as Administrative Agent,
and the other agents named therein.

 

1.                                      The Borrower hereby requests that the
Lenders make a Loan or Loans in the aggregate principal amount of
$                             (the “Loan” or the “Loans”).(1)

 

2.                                      The Borrower hereby requests that the
Loan or Loans be made on the following Business Day:
                             .(2)

 

3.                                      The Borrower hereby requests that the
Borrowing be [an ABR Borrowing] [a Eurodollar Borrowing].(3)

 

4.                                      In the case of a Eurodollar Borrowing,
the initial Interest Period shall be [one week] [one month] [two months] [three
months] [six months].

 

5.                                      The Borrower hereby requests that the
funds from the Loan or Loans be disbursed to the following bank account:
                                                            .

 

6. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.

 

--------------------------------------------------------------------------------

(1)                                 Complete with an amount in accordance with
Section 2.03 of the Credit Agreement.

 

(2)                                 Complete with a Business Day in accordance
with Section 2.03 of the Credit Agreement.

 

(3)                                 If no election as to Type of Borrowing is
made, the requested Borrowing shall be an ABR Borrowing.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Borrowing Request this
           day of                               ,             .

 

 

KINDER MORGAN, INC.,

 

as the Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 2.05

 

FORM OF INTEREST ELECTION REQUEST

 

Date:  [                    ], 20[    ]

 

Barclays Bank PLC

1301 Sixth Avenue

New York, NY 10019

Attn:  Joe Tricamo

Phone: (212) 320-7564

Fax: (917) 522-0569

E-mail: xraUSLoanOps5@barclays.com/joe.tricamo@barclays.com

 

Re:                             Kinder Morgan, Inc. — Interest Election Request

 

Ladies and Gentlemen:

 

Reference is made to the Bridge Credit Agreement, dated as of September 19, 2014
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Kinder Morgan, Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto from time to time,
Barclays Bank PLC as Administrative Agent, and the other parties thereto from
time to time. Capitalized terms used but not otherwise defined in this Interest
Election Request shall have the meanings assigned to such terms in the Credit
Agreement.

 

1.                                      Interest Election Request.  This
Interest Election Request relates to the Borrower’s election to (i) continue a
Eurodollar Borrowing, (ii) convert a Eurodollar Borrowing or (iii) convert a
Base Rate Borrowing on                        (the “Interest Election Date”), as
indicated below (check each that applies):

 

o                                   Continuation of Eurodollar Borrowing.

 

Pursuant to Section 2.05 of the Credit Agreement, this Interest Election Request
confirms our written election on the date hereof to continue the following
outstanding Borrowing comprised of Eurodollar Loans on the Interest Election
Date, as follows:

 

(A)                               Expiration date of current Interest Period:

 

(B)                               Aggregate amount of outstanding Borrowing:

 

(C)                               Aggregate amount to be continued as Eurodollar
Loans:

 

(D)                               Elected Interest Period:

 

o                                   Conversion of Eurodollar Borrowing.

 

1

--------------------------------------------------------------------------------


 

Pursuant to Section 2.05 of the Credit Agreement, this Interest Election Request
confirms our written election on the date hereof to convert the following
outstanding Borrowing comprised of Eurodollar Loans to Borrowing(s) comprised of
ABR Loans on the Interest Election Date, as follows:

 

(A)                               Expiration date of current Interest Period:

 

(B)                               Aggregate amount of outstanding Borrowing:

 

(C)                               Aggregate amount to be converted to ABR Loans:

 

o                                   Conversion of Base Rate Borrowing.

 

Pursuant to Section 2.05 of the Credit Agreement, this Interest Election Request
confirms our written election on the date hereof that the following outstanding
Borrowing comprised of ABR Loans be converted to a Borrowing comprised of
Eurodollar Loans on the Interest Election Date, as follows:

 

(A)                               Date of Conversion:

 

(B)                               Aggregate amount of outstanding Borrowing:

 

(C)                               Aggregate amount to be converted to Eurodollar
Loans:

 

(D)                               Elected Interest Period:

 

2.                                      Certifications.  The Borrower hereby
represents and warrants to the Lenders that, as of the date of this Interest
Election Request and after giving effect to the continuations or conversions
being requested under Section 1 hereof, no Default or Event of Default has
occurred and is continuing.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Interest Election Request
this            day of                                       ,         .

 

 

KINDER MORGAN, INC.,

 

as the Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT 2.08

 

FORM OF NOTICE OF PREPAYMENT

 

Date:               ,     

 

To:                             Barclays Bank PLC,
1301 Sixth Avenue

New York, NY 10019

Attn:  Joe Tricamo

Phone: (212) 320-7564

Fax: (917) 522-0569

E-mail: xraUSLoanOps5@barclays.com/joe.tricamo@barclays.com

 

Ladies and Gentlemen:

 

Reference is made to that certain Bridge Credit Agreement, dated as of
September 19, 2014 (as may be amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time in accordance
with its terms, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Kinder Morgan, Inc., a Delaware corporation
(the “Borrower”), the Lenders party thereto from time to time, Barclays Bank
PLC, as Administrative Agent, and the other parties thereto.  All capitalized
terms used but not defined herein have the meanings assigned in the Credit
Agreement.

 

This Prepayment Notice is delivered to you pursuant to Section 2.08 of the
Agreement.  The Borrower hereby gives notice of a prepayment of Loans as
follows:

 

1.                                      (select Type(s) of Loans)

 

o  ABR Loans in the aggregate principal amount of $                .

 

o  Eurodollar Loans with an Interest Period ending             , 201    in the
aggregate principal amount of $                .

 

2.                                      On                     , 201    (a
Business Day).

 

IN WITNESS WHEREOF, the undersigned have executed this Prepayment Notice this
           day of                               ,           .

 

 

KINDER MORGAN, INC.,

 

as the Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 2.14-A

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Bridge Credit Agreement, dated as of
September 19, 2014 (as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Kinder Morgan, Inc. (the
“Borrower”), Barclays Bank PLC, as administrative agent for the lenders party
thereto (the “Lenders”) and such Lenders.

 

Pursuant to the provisions of Section 2.14(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Date:                      , 20[  ]

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 2.14-B

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Bridge Credit Agreement, dated as of
September 19, 2014 (as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Kinder Morgan, Inc. (the
“Borrower”), Barclays Bank PLC, as administrative agent for the lenders party
thereto (the “Lenders”) and such Lenders.

 

Pursuant to the provisions of Section 2.14(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Date:                      , 20[  ]

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 2.14-C

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Bridge Credit Agreement, dated as of
September 19, 2014 (as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Kinder Morgan, Inc. (the
“Borrower), Barclays Bank PLC, as administrative agent for the lenders party
thereto (the “Lenders”) and such Lenders.

 

Pursuant to the provisions of Section 2.14(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Date:                      , 20[  ]

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 2.14-D

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Bridge Credit Agreement, dated as of
September 19, 2014 (as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Kinder Morgan, Inc.. (the
“Borrower”), Barclays Bank PLC, as administrative agent for the lenders party
thereto (the “Lenders”) and such Lenders.

 

Pursuant to the provisions of Section 2.14(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Date:                      , 20[  ]

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 5.01

 

FORM OF COMPLIANCE CERTIFICATE

 

The undersigned hereby certifies that he is the
                                                         of KINDER MORGAN, INC.,
a Delaware corporation (the “Borrower”), and that as such he is authorized to
execute this certificate on behalf of the Borrower.  With reference to the
Bridge Credit Agreement dated as of September 19, 2014 (as further restated,
amended, modified, supplemented and in effect from time to time, the “Credit
Agreement”) among the Borrower, Barclays Bank PLC, as Administrative Agent, for
the lenders (the “Lenders”) and such Lenders, the undersigned represents and
warrants as follows (each capitalized term used herein having the same meaning
given to it in the Credit Agreement unless otherwise specified);

 

Attached hereto as Annex I are the detailed computations necessary to determine
whether the Borrower is in compliance with Section 6.07 of the Credit Agreement
as of the end of the [fiscal quarter][fiscal year] ending
                                .

 

[Attached hereto as Annex II is a list of the Material Subsidiaries.](1)

 

[There has been no change in the list of Material Subsidiaries since
[                      ], the date of the last Compliance Certificate delivered
prior to the date hereof.] [Attached hereto as Annex II is an update to the list
of Material Subsidiaries to reflect changes in such list since
[                      ], the date of the last Compliance Certificate delivered
prior to the date hereof.](2)

 

There does not exist any Default or Event of Default under the Credit Agreement
as of the date of this Compliance Certificate, except as set forth in a separate
attachment, if any, to this Compliance Certificate, setting forth the details
thereof and the action taken or proposed to be taken by the Borrower with
respect thereto.

 

EXECUTED AND DELIVERED this            day of                                 ,
            .

 

 

KINDER MORGAN, INC.,

 

as the Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)                                To be included in the compliance certificate
delivered simultaneously with the first set of financial statements delivered
following the Closing Date.

 

(2)                                 Select the appropriate option for each
Compliance Certificate delivered simultaneously with the second set of financial
statements delivered following the Closing Date and each set of financial
statements delivered thereafter.

 

--------------------------------------------------------------------------------